Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 1 of 91




           APGAR EXHIBIT 37
        Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 2 of 91




September 21, 2018                                                                       Ryan J. McBrayer
                                                                               RMcBrayer@perkinscoie.com
                                                                                      D. +1.206.359.3073
                                                                                      F. +1.206.359.4073

VIA EMAIL

Joyce Nadipuram
Fizpatrick, Cella, Harper & Scinto
1290 Avenue of the Americas
New York, NY 10104-3800
cgerson@FCHS.com

Re:      Koninklijke Philips N.V. matters, Nos. 18-1885 through -1887 and -1890 (N.D. Cal.)

Dear Joyce:

         I write on behalf of Defendants HTC, ASUS, and Acer, and intervenor Microsoft
regarding Philips’ improper attempts to belatedly add accused products to this case without leave
from the Court. As you know, Philips has attempted to add more than 1,000 products to this case
that have been publicly known and on sale for many years, and thus could have been included
earlier in the case. For instance, HTC released its Desire S smartphone in 2011, more than four
years before Philips filed its Complaint, and more than five years before Philips provided its
Identification of Accused Products as required by the rules of the case. Between its launch and
Philips’ lawsuit, the Desire S was featured on HTC’s website, numerous cellular carrier websites,
in magazine articles, and on Amazon.com. The Desire S also had its own Wikipedia page since
February 2011. Yet Philips did not disclose any allegations against the Desire S until August 23,
2018, when it served a purported amendment to its list of accused devices adding the Desire S
despite the Court’s clear admonition that Philips must first seek leave before expanding the case.
HTC objects to this allegation just as it and other Defendants have objected to similar
amendments.

        Given our recent conferences related to the scope and timing of the case, and the
upcoming Status Conference with the Court, Defendants request Philips’ cooperation to resolve
this issue. First, please confirm that Philips will withdraw its accusations against all products in
the attached Exhibits A-D. These Schedules contain devices that Philips accused without
permission but that, like the Desire S, could have been identified earlier had Philips exercised
reasonable diligence.

         Second, please confirm that Philips will withdraw its most recent attempt to amend the
list of accused products by serving notices on or about August 23. In addition to containing
products in the attached Schedules that could have been discovered much earlier in the case, the
August notices come after Philips’ deadline for final infringement contentions as set by the


141339320.2
        Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 3 of 91



Joyce Nadipuram
September 21, 2018
Page 2


District of Delaware, and are also too late in the case for the parties to complete discovery.
Philips may not continue to add newly-accused devices until the day before trial, as Philips
seems to contend; to the contrary, the parties and Court must draw a reasonable line about the
scope of the case, and did so through the District of Delaware’s Order, set in response to the
parties’ agreed motion, setting the deadline for final infringement contentions on February 2,
2018. Philips has not sought leave to move this deadline or otherwise amend its contentions, and
cannot unilaterally give itself that authority.

       If Philips is unwilling to withdraw these devices, Defendants request that Philips confer
with us about these issues. We hope such a conference is not necessary, but are nevertheless
available any afternoon on September 25-27. We are also available to confer in person at the
upcoming deposition in Amsterdam of Philips employee Patrick Busch. If Philips is not willing
to withdraw its late allegations, please let us know on which of these occasions Philips is
available to confer.

Sincerely,




Ryan J. McBrayer




141339320.2
         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 4 of 91



                                            EXHIBIT A

                               IMPROPERLY ACCUSED HTC PRODUCTS


      Accused Product                    Accused Product           Accused Product
1. Desire 550                      29. HTC Desire 400 Dual   50. HTC Desire
2. Desire 555                          Sim                       825/ 825 Dual
3. Desire                          30. HTC Desire 4G LTE         Sim
    626/626s/626G Dual             31. HTC Desire            51. HTC Desire 826
    Sim                                500/ 500 Dual         52. HTC Desire 826 Dual
4. Desire                              Sim                       Sim
    816/816G/816E/                 32. HTC Desire 501 Dual   53. HTC Desire 828/
    816H/816T Dual Sim                 Sim                       828W/828 Dual
5. Desire A22                      33. HTC Desire                Sim
6. Desire U                            516/ 516 Dual         54. HTC Desire
7. Desire Z1                           Sim                       830/ 830 Dual
8. Endeavor / Endeavour            34. HTC Desire                Sim
9. Evo Shift 4G                        526G / 526G           55. HTC Desire A56
10. Evo View 4G                        Dual Sim              56. HTC Desire ADR 6200
11. Flyer                          35. HTC Desire 550        57. HTC Desire HD
12. HTC 10 Evo                     36. HTC Desire 555        58. HTC Desire L /
13. HTC 608t                       37. HTC Desire 600            Desire L Dual Sim
14. HTC Bliss2 S                   38. HTC Desire 601        59. HTC Desire P
15. HTC Butterfly                  39. HTC Desire 601 Dual   60. HTC Desire Q
16. HTC Butterfly 2                    Sim                   61. HTC Desire S
17. HTC Butterfly 3                40. HTC Desire 616 Dual   62. HTC Desire SV
18. HTC Butterfly S                    Sim                   63. HTC Desire U
19. HTC Desire (ADR6200)           41. HTC Desire 620        64. HTC Desire V
20. HTC Desire 10                  42. HTC Desire 625        65. HTC Desire VC
21. HTC Desire 10 Lifestyle        43. HTC Desire 628        66. HTC Desire VT
22. HTC Desire 10 Pro /            44. HTC Desire 650        67. HTC Desire X
    HTC Desire 10 Pro Dual         45. HTC Desire            68. HTC Droid DNA
    Sim                                700/ 700 Dual         69. HTC Droid Eris
23. HTC Desire 200                     Sim                   70. HTC Elite
24. HTC Desire 210 Dual            46. HTC Desire 7060       71. HTC Evo 4G
    Sim                            47. HTC Desire            72. HTC Evo 4G+
25. HTC Desire 300/301s                728/ 728 Dual         73. HTC Explorer
26. HTC Desire                         Sim/ 728G Dual        74. HTC Express
    310/310N/                          Sim                   75. HTC G2
    310W/310 Dual Sim              48. HTC Desire 820        76. HTC Glacier3
27. HTC Desire 320                 49. HTC Desire 820 Dual   77. HTC Gratia
28. HTC Desire 326G                    Sim                   78. HTC Hero 200 (CDMA)

 1                                  2                            3
  Also known as the T-Mobile         Also known as the HTC        Also known as the T-Mobile
 G2.                                Rhyme.                       myTouch 4G.


 141248864.1
        Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 5 of 91



     Accused Product                 Accused Product                    Accused Product
79. HTC J                       94. HTC One X9                    112. HTCU12+
80. HTC Mega4                   95. HTC One XL                    113. Impression
81. HTC Mocha                   96. HTC Panache                   114. Incredible S
82. HTC One E9 /                97. HTC Proto5                    115. Legend
    E9ST/ E9SW/                 98. HTC Quattro                   116. Merge
    E9T/                        99. HTC Raider 4G                 117. myTouch 4G Slide
    E9 Dual Sim/ E9x            100. HTC Salsa                    118. One A9W/A9s
83. HTC One E9 Plus             101. HTC Sensation XE             119. One M10
84. HTC One M8 Eye              102. HTC Sensation XL             120. One M9 Prime Camera
85. HTC One M8 Harman           103. HTC U 11 Life                121. One SV LTE
    Kardon Edition              104. HTC U Play                   122. Sensation
86. HTC One M8/M8y              105. HTC U Ultra                  123. Thunderbolt 4G7
87. HTC One M8s                 106. HTC U11                      124. Thunderbolt
88. HTC One ME                  107. HTC U11+                     125. T-Mobile G2
89. HTC One Mini 2              108. HTC Velocity 4G              126. T-Mobile myTouch 3G
90. HTC One S C2                109. HTC Victory                       slide
91. HTC One S9                  110. HTC Volantis6                127. T-Mobile myTouch 4G
92. HTC One SC                  111. HTC Z3                       128. Wildfire
93. HTC One X10




4                               7
  Also known as the Touch2.      Plaintiff has also accused the   “Mecha”--HTC’s code name for
5
  Also known as the Desire X.   “HTC Mocha”, which appears to     the Thunderbolt.
6
  Also known as the Google      be based on a typo of the word
Nexus 9.
                                             -2-
141248864.1
        Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 6 of 91



                                    EXHIBIT B

                       IMPROPERLY ACCUSED ASUS PRODUCTS


1001P                        1215T                       A72J
1001PX                       1225B                       A73E
1001PXD                      1225C                       A73S
1005HA                       2B                          A75V
1005HAB                      556UR                       A80
1005PE                       A11                         A80/BLACK/P05/PR/SK
1005PEB                      A400CG                      U1
1005PEG                      A4110                       A80/GOLD/P05/CHN//W
1005PR                       A4310                       O
1008HA                       A43E                        A80/GOLD/P05/TWN
1008P                        A43S                        A80/GREY/P05/TWN
1008PB                       A44H                        A80/PINK/P05/CHN//WO
1011CX                       A45A                        A80/WHITE/P05/TWN
1011PX                       A500CG                      A86
1015B                        A500KL                      B121
1015BX                       A502CG                      B23E
1015CX                       A52F                        B400A
1015E                        A52J                        B43A
1015PE                       A52N                        B43F
1015PEB                      A53E                        B43J
1015PED                      A53S                        B43S
1015PEM                      A53T                        B451J
1015PN                       A53U                        B50A
1015PW                       A53Z                        B53A
1015PX                       A54C                        B53E
1015T                        A550C                       B53F
1016P                        A555D                       B53J
1016PT                       A55A                        B53S
1018P                        A55N                        B551L
1018PB                       A55V                        BM1845
1025C                        A600CG                      BM1AD
1025CE                       A6410                       BM1AE
1201HA                       A6420                       BM6820
1201N                        A66                         BM6875
1201NB                       A66/BRN/DOCKING/NO          BP1AD
1201PN                       R                           BP1AE
1201PNG                      A66/BRN/P02/NOR             BP6320
1215B                        A68                         BP6375
1215BT                       A68/BLK/P03/ITY             BT1AD
1215N                        A68/WHITE/P03/WRD           BT1AG
1215P                        A72F                        BT1AH



141248864.1
        Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 7 of 91



BT6130                       CS10                        ET2031INT
BX310U                       D415MT                      ET2203
C200M                        D450C                       ET2203T
C201                         D510MT                      ET2210IUTS
C201P                        D540S                       ET2220INTI
C201PA                       D550CA                      ET2220IUKI
C202S                        D550M                       ET2321INTH
C202SA                       D553M                       ET2321IUTH
C300M                        D553S                       ET2322INTH
C300S                        E200H                       ET2323INT
C300SA                       E200HA                      ET2323IUT
C301S                        E202S                       ET2400IGTS
C302C                        E205S                       ET2400INT
C302CA                       E402M                       ET2400IT
CG1330                       E402S                       ET2400IUTS
CG5270                       E402SA                      ET2400XVT
CG5275                       E403S                       ET2410EUTS
CG5290                       E403SA                      ET2411IUKI
CG8270                       E410                        ET2411IUTI
CG8350                       E451L                       ET2700INKS
CG8480                       E510                        ET2700INTS
CG8580                       E551L                       ET2700IUKS
CG8890                       E810                        ET2700IUTS
Chromebox                    EB1007                      ET2701IUKI
CM1435                       EB1007P                     F102B
CM1630                       EB1012                      F200CA
CM1730                       EB1012P                     F202E
CM1735                       EB1021                      F205T
CM1740                       EB1033                      F45C
CM1745                       EB1035                      F502C
CM1831                       EB1036                      F550L
CM1855                       EB1037                      F550V
CM5570                       EB1501                      F551C
CM5571                       EB1501P                     F551M
CM5671                       EB1503                      F553M
CM5675                       EB1505                      F554L
CM6340                       EP101                       F555L
CM6431                       EP121                       F555U
CM6630                       EP90                        F556U
CM6730                       ET2010PNT                   F55A
CM6830                       ET2011AUKB                  F55C
CM6850                       ET2011AUTB                  F55U
CM6870                       ET2011ET                    F75A
CN62                         ET2012AUKB                  F75V
CP3130                       ET2012EUTS                  FE170CG
CP6230                       ET2020IUKI                  FE375CG

                                      -2-
141248864.1
        Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 8 of 91



FZ50V                        GL551V                      K50IN
G10AC                        GL552V                      K52D
G10AJ                        GL552VL                     K52F
G11CB                        GL552VX                     K52J
G11CD                        GL702V                      K52N
G20AJ                        GL702Vl                     K53E
G20BM                        GL702VM                     K53S
G20CB                        GL702VT                     K53T
G20Ci                        GL752V                      K53U
G30AB                        GL752VL                     K53Z
G30AK                        GL771J                      K541U
G31CA                        GT51CA                      K550C
G46V                         GT51CH                      K550J
G501J                        GX700V                      K550L
G501V                        H100T                       K550V
G51J                         K20                         K555L
G51VX                        K20BF                       K555U
G53J                         K30AD                       K556U
G53S                         K30AM-J                     K55A
G550J                        K30BD                       K55D
G551J                        K31AD                       K55N
G55V                         K31ADE                      K55V
G56J                         K31AN                       K60I
G60JX                        K31BF                       K60IJ
G60VX                        K401L                       K60IN
G701V                        K401UB                      K61IC
G701VO                       K40IJ                       K70AB
G71G                         K40IN                       K70AC
G72GX                        K42F                        K70IC
G73J                         K42J                        K70IJ
G73JW                        K43E                        K72D
G73S                         K43S                        K72F
G74S                         K43T                        K72J
G750J                        K43U                        K73B
G751J                        K450L                       K73E
G752V                        K45A                        K73S
G752VL                       K45V                        K750J
G752VT                       K46C                        K751M
G752VY                       K501L                       K756U
G75V                         K501LB                      K75D
G771J                        K501U                       K75V
GL502V                       K50AB                       K95V
GL502VM                      K50AD                       L200H
GL550J                       K50AF                       L402S
GL551J                       K50I                        M11AA
GL551JK                      K50IJ                       M11AD

                                       -3-
141248864.1
        Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 9 of 91



M11BB                        N71V                        Q502L
M32AD                        N73J                        Q504U
M32BC                        N73S                        Q524U
M32BF                        N750J                       Q534U
M32CD                        N751J                       Q550L
M51AC                        N75S                        QM1
M51AD                        N76V                        R051BX
M51BC                        N81V                        R101D
M52BC                        N82J                        R11CX
M60J                         N90S                        R1E
M70AD                        NX500J                      R1F
ME170CX                      NX90J                       R252B
ME172V                       NX90JQ                      R2H
ME176C                       NX90S                       R400V
ME176CE                      P2520L                      R405C
ME181CX                      P2520S                      R500A
ME302KL                      P2530U                      R500N
ME371MG                      P2530UJ                     R500V
ME372CG                      P2710J                      R501V
ME372CL                      P42F                        R503A
ME572CL                      P43E                        R503C
ME7000C                      P450C                       R503U
ME70C                        P50IJ                       R505C
ME70CX                       P52F                        R509C
ME7530CL                     P53E                        R510C
N43J                         P550C                       R510D
N43S                         P550L                       R510I
N46V                         P55V                        R510L
N46VB                        P750L                       R515M
N52D                         P751J                       R516U
N53J                         PF400CG                     R540L
N53S                         PF500KL                     R540S
N53T                         PF500KL-2B                  R541S
N550J                        PRO5DI                      R541U
N550L                        PT2001                      R554L
N551J                        PU301L                      R556L
N552V                        PU401L                      R558U
N552VX                       PU500C                      R700V
N55S                         PU551L                      R704A
N56D                         Q200E                       R704V
N56J                         Q301L                       R751J
N56V                         Q304U                       R752M
N61J                         Q324U                       R800M
N61V                         Q400A                       RG52V
N61VG                        Q500A                       S200E
N71J                         Q501L                       S300C

                                      -4-
141248864.1
       Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 10 of 91



S301L                        U45J                       UX31A
S400C                        U46E                       UX31E
S405C                        U46S                       UX32A
S451L                        U47A                       UX32VD
S46C                         U47VC                      UX360C
S500C                        U50A                       UX360U
S550C                        U50F                       UX390U
S551L                        U50V                       UX501J
S56C                         U510U                      UX501V
T101H                        U52F                       UX50V
T101HA                       U52J                       UX510U
T102H                        U53J                       UX510UX
T300F                        U56E                       UX51V
T300L                        U57A                       V301L
T303U                        U80A                       V400C
T91MT                        U80V                       V451L
TAICHI21                     UL20A                      V500C
TAICHI31                     UL20FT                     V550C
TF0310C                      UL30A                      V551L
TF101                        UL30J                      VC65
TF201                        UL30V                      VC65R
TF201Y                       UL50A                      VM42
TF303K                       UL50V                      VM65
TF700T                       UL80A                      VM65N
TP201S                       UL80J                      VX5
TP301U                       UL80V                      VX6
TP501U                       UN45                       VX7
TX201L                       UN45H                      VX7S
TX300C                       UN62                       X101CH
U20A                         UN65                       X101H
U24E                         UN65H                      X102B
U30J                         UX21A                      X200CA
U30S                         UX21E                      X200L
U31F                         UX30                       X200M
U31J                         UX301L                     X201E
U31S                         UX302L                     X202E
U32U                         UX303L                     X205T
U33J                         UX303U                     X301A
U35F                         UX305C                     X302UA
U35J                         UX305F                     X302UV
U36J                         UX305L                     X401A
U36S                         UX305U                     X401LB
U38D                         UX306U                     X401U
U41J                         UX30S                      X402C
U43F                         UX310U                     X43E
U43J                         UX310UF                    X43T

                                       -5-
141248864.1
       Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 11 of 91



X43U                         X550VX                     X751S
X44H                         X550Z                      X751SV
X44L                         X551C                      X755J
X450C                        X551CA                     X756U
X450L                        X551M                      X756UA
X451M                        X552E                      X756UQ
X453M                        X552L                      X756UW
X455DG                       X552W                      X756UX
X455L                        X553M                      X75A
X455LF                       X553S                      X75V
X455LJ                       X554L                      Z300C
X456U                        X555D                      Z370C
X45A                         X555L                      Z370CG
X45U                         X555LA                     Z370KL
X501A                        X555LF                     Z500M
X501U                        X555LJ                     Z54C
X502C                        X555Q                      ZB452KG
X52F                         X555QA                     ZC451CG
X52J                         X555QG                     ZC452KG
X52N                         X555U                      ZC500TG
X53E                         X555UQ                     ZC520TL
X53S                         X555Y                      ZC550KL
X53U                         X555YA                     ZC551KL
X53Z                         X555Yi                     ZD551KL
X540L                        X556U                      ZE500CL
X540S                        X556UA                     ZE500KL
X540SC                       X556UJ                     ZE520KL
X540Y                        X556UQ                     ZE550ML
X541S                        X556UV                     ZE552KL
X541U                        X55A                       ZE600KL
X54C                         X55C                       ZE601KL
X54H                         X55U                       ZN581M
X54L                         X72D                       ZS550KL
X550D                        X72F                       ZS570KL
X550E                        X73E                       ZT500KL
X550J                        X73S                       ZT581KL
X550JX                       X750J                      ZX50V
X550L                        X750L                      ZX53V
X550V                        X751L




                                      -6-
141248864.1
     Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 12 of 91
                                   EXHIBIT C
                       IMPROPERLY ACCUSED ACER PRODUCTS

      External Name     Family/Model              External Name            Family/Model 
                            Name                                               Name 
Iconia Tab 7           A1‐713               TravelMate P2                 TMP245‐MP 
Iconia Tab 7           A1‐713HD             TravelMate P2                 TMP255‐MP 
Iconia A1 /            A1‐830                                             C731 
Iconia Tab A1‐830                           Iconia Tab A1‐810             A1‐810 
Aspire V5              EC5‐471PG            Acer Iconia Tab A1‐811        A1‐811 
                                            Acer Iconia Tab A1‐812        A1‐812 
Aspire S3              S3‐392G              Iconia Tab A1‐840 / Iconia    A1‐840 
                                            Tab 8 
Aspire V5              V5‐122P              Iconia A1‐841                 A1‐841 
                                            Aspire AC22‐720               AC22‐720 
Aspire V5              V5‐132P              Aspire C24                    AC24‐760 
Aspire V5              V5‐471P              Aspire XC‐780                 AXC‐780 
Aspire V5              V5‐471PG             Aspire Z1                     AZ1‐601 
Aspire V5              V5‐472P              Aspire ZC‐105                 AZC‐105 
Aspire V5              V5‐473PG             Aspire ZC‐602                 AZC‐602 
Aspire V5              V5‐552P              Chromebook 11 N7 /            C731T 
                                            Chromebook C731 
Aspire V5              V5‐552PG             Chromebook 11 /               C735 
Aspire V5              V5‐561P              Chromebook C735 
Aspire V5              V5‐561PG             Chromebook 11 /               C740 
                                            Chromebook C740 
Aspire V5              V5‐572P 
                                            Chromebook 13 /               C810 
Aspire V5              V5‐572PG             Chromebook C810 
Aspire V5              V5‐573P              Chromebook 15 /               C910 
Aspire V5              V5‐573PG             Chromebook C910 
Aspire V7              V7‐481P              Chromebook 11 /               CB3‐111 
Aspire V7              V7‐481PG             Chromebook CB‐111 
Aspire V7              V7‐482P              Chromebook 11 /               CB3‐131 
                                            Chromebook CB3‐131 
Aspire V7              V7‐482PG 
                                            Chromebook 14 /               CB3‐431 
Aspire V7              V7‐581P              Chromebook CB3‐431 
Aspire V7              V7‐581PG             Chromebook 15 /               CB3‐531 
Aspire V7              V7‐582P              Chromebook CB3‐531 
Aspire V7              V7‐582PG             Chromebook 15 /               CB3‐532 
Iconia One 8           B1‐810               Chromebook CB3‐532 
Iconia One 8           B1‐850               Chromebook R 13 /             CB5‐311 
                                            Chromebook CB5‐311 
Iconia One 10          B3‐A10 
                                            Chromebook 15 /               CB5‐571 
Iconia One 10          B3‐A20 
                                            Chromebook CB5‐571 
Chromebase 24          CA24I                Chromebook 14 /               CP5‐471 
Aspire R13             R7‐372T              Chromebook CP5‐471 
Switch Alpha 12        SA5‐271P             Chromebox CXI                 CXI2 


                                        1
      Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 13 of 91
                                    EXHIBIT C
                        IMPROPERLY ACCUSED ACER PRODUCTS

      External Name      Family/Model              External Name      Family/Model 
                             Name                                         Name 
Aspire E1               E1‐421               Aspire E / Aspire E5    E5‐552G 
Aspire E1               E1‐422               Aspire E / Aspire E5    E5‐553 
Aspire E1               E1‐430               Aspire E / Aspire E5    E5‐553G 
Aspire E1               E1‐432               Aspire E / Aspire E5    E5‐571 
Aspire E1               E1‐470               Aspire E / Aspire E5    E5‐571G 
Aspire E1               E1‐472               Aspire E / Aspire E5    E5‐572G 
Aspire E1               E1‐472G              Aspire E / Aspire E5    E5‐573 
Aspire E1               E1‐510               Aspire E / Aspire E5    E5‐573G 
Aspire E1               E1‐522               Aspire E / Aspire E5    E5‐574 
Aspire E1               E1‐532               Aspire E / Aspire E5    E5‐574G 
Aspire E1               E1‐572               Aspire E / Aspire E5    E5‐575 
Aspire E1               E1‐572G              Aspire E / Aspire E5    E5‐575G 
Aspire E1               E1‐731               Aspire E / Aspire E5    E5‐575T 
Aspire E1               E1‐771               Aspire E / Aspire E5    E5‐721 
Aspire E3               E3‐111               Aspire E / Aspire E5    E5‐722 
Aspire E3               E3‐112               Aspire E / Aspire E5    E5‐722G 
Aspire E / Aspire E5    E5‐411               Aspire E / Aspire E5    E5‐731 
Aspire E / Aspire E5    E5‐411G              Aspire E / Aspire E5    E5‐752G 
Aspire E                E5‐421               Aspire E / Aspire E5    E5‐771 
Aspire E / Aspire E5    E5‐421G              Aspire E / Aspire E5    E5‐771G 
Aspire E / Aspire E5    E5‐422               Aspire E / Aspire E5    E5‐772 
Aspire E / Aspire E5    E5‐432               Aspire E / Aspire E5    E5‐773 
Aspire E / Aspire E5    E5‐471               Aspire E / Aspire E5    E5‐773G 
Aspire E / Aspire E5    E5‐471G              Aspire E / Aspire E5    E5‐774G 
Aspire E / Aspire E5    E5‐473               Aspire ES               ES1‐111 
Aspire E / Aspire E5    E5‐473G              Aspire ES               ES1‐111M 
Aspire E / Aspire E5    E5‐474G              Aspire ES               ES1‐311 
Aspire E / Aspire E5    E5‐491G              Aspire ES               ES1‐331 
Aspire E / Aspire E5    E5‐511               Aspire ES               ES1‐411 
Aspire E / Aspire E5    E5‐511G              Aspire ES               ES1‐420 
Aspire E / Aspire E5    E5‐521               Aspire ES               ES1‐421 
Aspire E / Aspire E5    E5‐521G              Aspire ES               ES1‐431 
Aspire E / Aspire E5    E5‐522               Aspire ES               ES1‐511 
Aspire E / Aspire E5    E5‐523               Aspire ES               ES1‐512 
Aspire E / Aspire E5    E5‐531 
Aspire E / Aspire E5    E5‐532               Aspire ES               ES1‐520 
Aspire E / Aspire E5    E5‐551               Aspire ES               ES1‐521 
Aspire E / Aspire E5    E5‐551G              Aspire ES               ES1‐522 
Aspire E / Aspire E5    E5‐552               Aspire ES               ES1‐531 

                                         2
      Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 14 of 91
                                    EXHIBIT C
                        IMPROPERLY ACCUSED ACER PRODUCTS

      External Name      Family/Model             External Name     Family/Model 
                             Name                                       Name 
Aspire ES               ES1‐533              TravelMate P6         TMP645‐MG 
Aspire ES               ES1‐572              TravelMate P6         TMP645‐S 
Aspire ES               ES1‐711              TravelMate P6         TMP648‐M 
Aspire ES               ES1‐731              TravelMate P6         TMP648‐MG 
Aspire ES               ES1‐731G             TravelMate P6         TMP658‐MG 
                                             TravelMate X3         TMX349‐M 
Aspire F / Aspire F5    F5‐572               Aspire V3             V3‐331 
                                             Aspire V3             V3‐371 
Aspire F / Aspire F5    F5‐573               Aspire V3‐472         V3‐472 
                                             Aspire V3‐472         V3‐472G 
Aspire F / Aspire F5    F5‐573G              Aspire V              V3‐531 
                                             Aspire V3‐571         V3‐571 
Gateway G1‐725          G1‐725               Aspire V3‐571         V3‐571G 
                                             Aspire V3‐572         V3‐572 
Aspire Timeline U M3    M3‐581PTG            Aspire V3‐572         V3‐572G 
                                             Aspire V3‐574         V3‐574 
Aspire Timeline U M3    M3‐581T              Aspire V3‐574         V3‐574G 
                                             Aspire V3‐575         V3‐575 
Aspire Timeline U M3    M3‐581TG             Aspire V3‐575         V3‐575G 
                                             Aspire V3‐772         V3‐772 
Aspire Timeline U M5    M5‐581T              Aspire V3‐772         V3‐772G 
                                             Aspire V5‐123         V5‐123 
Aspire Timeline U M5    M5‐581TG             Aspire V5‐132         V5‐132 
                                             Aspire V5‐431         V5‐431 
Aspire M / Aspire M5    M5‐582PT             Aspire V5‐471         V5‐471 
                                             Aspire V5‐472         V5‐472 
Aspire M / Aspire M5    M5‐583P 
                                             Aspire V5‐473         V5‐473 
                                             Aspire V5‐473         V5‐473G 
Aspire R5               R5‐431T 
                                             Aspire V5             V5‐473P 
                                             Aspire V5‐552         V5‐552 
Revo One                RL85 
                                             Aspire V5‐552         V5‐552G 
Aspire S 13             S5‐371 
                                             Aspire V5‐561         V5‐561 
Liquid Jade Primo       S58 
                                             Aspire V5‐561         V5‐561G 
TravelMate B            TMB117‐M 
                                             Aspire V5‐572         V5‐572 
TravelMate P2           TMP248‐M 
                                             Aspire V5‐572         V5‐572G 
TravelMate P2           TMP249‐M 
                                             Aspire V5‐573         V5‐573 
TravelMate P2           TMP258‐M 
                                             Aspire V5‐573         V5‐573G 
TravelMate P2           TMP278‐MG 
                                             Aspire V5‐591         V5‐591G 
TravelMate P4           TMP446‐M 
                                             Aspire V7             V7‐481 

                                         3
     Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 15 of 91
                                   EXHIBIT C
                       IMPROPERLY ACCUSED ACER PRODUCTS

      External Name     Family/Model          External Name     Family/Model 
                            Name                                     Name 
Aspire V7              V7‐581                                  E1‐4710 
Veriton M              VM4640G                                 E400 
Veriton N              VN2510G                                 E5‐476 
Veriton N              VN4640G                                 E5‐491 
Aspire V Nitro         VN7‐571                                 E5‐572 
Aspire V Nitro         VN7‐571G                                EC‐471 
Aspire V Nitro         VN7‐572                                 ES1‐732 
Aspire V Nitro         VN7‐572G                                EX2520 
Aspire V Nitro         VN7‐572T                                F5‐521 
Aspire V Nitro         VN7‐591G                                F5‐551 
Aspire V Nitro         VN7‐592G                                G9000 
Aspire V Nitro         VN7‐791G                                G9100 
Aspire V Nitro         VN7‐792G                                G9‐591R 
Veriton X              VX2640G                                 G9‐592R 
Veriton X              VX4640G                                 K40‐10 
Veriton X              VX6640G                                 K50‐20 
Veriton Z              VZ4640G                                 M3‐481 
Veriton Z              VZ4820G                                 M3‐481T 
                       A101                                    M3‐580 
                       A1‐724                                  M3‐5800T 
                       A1‐734                                  M3‐581 
                       A211                                    M3‐5810T 
                       A3‐A11                                  M5‐481 
                       A511                                    M5‐581 
AZ3101G                AZ3101G                                 M5‐805T 
                       AZ3760                                  MM1‐571 
                       AZ3800                                  S100FF 
                       AZ5100                                  S110 
                       AZ5760                                  S30‐10 
                       AZ5770                                  S3‐331 
                       AZ5800                                  SQA2640G 
                       B1‐711                                  SQA2660 
                       B1‐723                                  SQA4660 
                       B1‐733                                  T5000 
                       B3‐A20B                                 TM5230 
                       B3‐A32                                  TS3390 
                       E120                                    v3‐431 
                       E140                                    v3‐4700 
                       E1‐471                                  v3‐4710 

                                        4
     Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 16 of 91
                                          EXHIBIT C
                              IMPROPERLY ACCUSED ACER PRODUCTS

      External Name            Family/Model             External Name           Family/Model 
                                   Name                                             Name 
                              V3‐5700              Aspire U / Aspire A5600U    A5600U‐UB13 
                              V3‐7700              Aspire U / Aspire A5600U    A5600U‐UB25 
                              V5‐591               Aspire U / Aspire A5600U    A5600U‐UB26 
                              VN7‐591              Aspire U / Aspire A5600U    A5600U‐UR11 
                              VN7‐592              Iconia Tab A700             A700 
                              VN7‐791              Iconia Tab A701             A701 
                              VN7‐792              Aspire 7600U                A7600U 
                              VX5‐591              Aspire A3                   AA3‐600 
                              VZ292G               Aspire C20                  AC20‐720 
                              VZ293G               Chromebook AC700            AC700 
                              VZ410                Aspire One Cloudbook 11     AO1‐131 
                              VZ411                Aspire One Cloudbook 11     AO1‐131M 
                              VZ418G               Aspire One Cloudbook 11     AO1‐132 
                              VZ430                Aspire One Cloudbook 14     AO1‐431 
                              VZ430G               Aspire One Cloudbook 14     AO1‐431M 
                              VZ438G               Aspire One 725              AO725 
                              VZ4631G              Aspire One 756              AO756 
                              Z5‐501MT                                         AS3410 
                              ZX4251               Aspire Timeline AS3810T     AS3810T 
                              ZX4310               Aspire Timeline AS3810TZ    AS3810TZ 
                              ZX4350               Aspire U5‐610               AU5‐610 
                              ZX4450               Aspire Z1220                AZ1220 
                              ZX4930               Aspire Z1                   AZ1‐602 
                              ZX4950               Aspire Z1                   AZ1‐612 
                              ZX6350               Aspire Z1620                AZ1620 
                              ZX6351               Aspire Z3100                AZ3100 
                              ZX6960               Aspire Z3100                AZ3101 
Iconia Tab A110               A110                 Aspire AZ3170               AZ3170 
Iconia Tab A1‐860 / Iconia    A1‐860               Aspire Z3171                AZ3171 
Tab 8                                              Aspire AZ3280               AZ3280 
Iconia Tab A210               A210                 Aspire Z3‐605               AZ3‐605 
Iconia A3‐A10                 A3‐A10               Aspire Z3620                AZ3620 
Iconia Tab 10                 A3‐A20               Aspire Z3730                AZ3730 
Iconia Tab 10                 A3‐A20FHD            Aspire Z3731                AZ3731 
Iconia Tab 10                 A3‐A40               Aspire Z3751                AZ3751 
Iconia Tab A510               A510                 Aspire AZ3761               AZ3761 
Aspire U / Aspire A5600U      A5600U               Aspire Z3770                AZ3770 
Aspire U / Aspire A5600U      A5600U‐ER12          Aspire Z3771                AZ3771 
Aspire U / Aspire A5600U      A5600U‐UB12          Aspire Z3772                AZ3772 

                                               5
      Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 17 of 91
                                    EXHIBIT C
                        IMPROPERLY ACCUSED ACER PRODUCTS

      External Name      Family/Model             External Name       Family/Model 
                             Name                                         Name 
Aspire Z3801            AZ3801               Predator 17             G5‐793 
Aspire Z5101            AZ5101               Predator 15             G9‐591 
Aspire Z5700            AZ5700               Predator 15             G9‐592 
Aspire AZ5710           AZ5710               Predator 15             G9‐593 
Aspire Z5751            AZ5751               Predator 15             G9‐791 
Aspire Z5761            AZ5761               Predator 17             G9‐792 
Aspire Z5763            AZ5763               Predator 17             G9‐793 
Aspire Z5771            AZ5771               Predator 17             GX‐791 
Aspire Z5801            AZ5801               Predator 17 X           GX‐792 
Aspire ZC‐102           AZC‐102 
Aspire ZC‐605           AZC‐605              Aspire Timeline U M5    M5‐481PT 
Aspire ZS600            AZS600               Aspire Timeline U M5    M5‐481T 
Aspire ZS600            AZS600G              Aspire Timeline U M5    M5‐481TG 
Iconia Tab B1‐710       B1‐710               Aspire P3               P3‐131 
Iconia One 7            B1‐740               Aspire P3               P3‐171 
Iconia Tab B1‐A71       B1‐A71               Liquid E / S100         S100 
Aspire C20              C20‐720              One 10                  S1002 
Chromebook C710         C710                 Acer One 10             S1002P 
Chromebook 11 /         C730E                Liquid Metal / S120     S120 
Chromebook C730                              Iconia Smart / S300     S300 
beTouch E130            E130                 Aspire S3               S3‐371 
Aspire E1               E1‐431               Aspire S3               S3‐391 
Aspire E1               E1‐521               Aspire S5               S5‐391 
Aspire E1               E1‐530               Aspire S7               S7‐191 
Aspire E1               E1‐531               Switch One 10           SW1‐011 
Aspire E1               E1‐570               TravelMate TM5530       TM5530 
Aspire E1               E1‐571               TravelMate B            TMB113‐E 
Liquid Mini             E310                 TravelMate B            TMB113‐M 
Liquid Express          E320                 TravelMate B            TMB115‐M 
Liquid E700 / E39       E39                  TravelMate B            TMB115‐MP 
Aspire E / Aspire E5    E5‐475               TravelMate B            TMB116‐M 
Aspire E / Aspire E5    E5‐523G              TravelMate B            TMB116‐MP 
Aspire E / Aspire E5    E5‐576               TravelMate B            TMB117‐MP 
Aspire E / Aspire E5    E5‐772G              TravelMate P2           TMP243‐M 
Aspire E / Aspire E5    E5‐774               TravelMate P2           TMP246‐M 
Aspire ES               ES1‐432              Travelmate TMP253‐E     TMP253 
Aspire ES               ES1‐571              TravelMate P2           TMP253‐M 
Extensa EX5430          EX5430               TravelMate P6           TMP633‐M 
Aspire F / Aspire F5    F5‐573T              TravelMate P6           TMP633‐V 

                                         6
     Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 18 of 91
                                  EXHIBIT C
                      IMPROPERLY ACCUSED ACER PRODUCTS

     External Name     Family/Model             External Name     Family/Model 
                           Name                                        Name 
TravelMate P6         TMP643‐M             Iconia W3‐810         W3‐810 
TravelMate P6         TMP643‐V             Iconia W3‐810         W3‐810P 
TravelMate P6         TMP653‐M             Iconia W4‐820         W4‐820 
TravelMate P6         TMP653‐V             Iconia W4‐820P        W4‐820P 
TravelMate X          TMX313‐M             Iconia W4‐821         W4‐821 
Aspire V3‐471         V3‐471               Iconia W4‐821P        W4‐821P 
Aspire V3‐471         V3‐471G              ICONIA_Tab_W500       W500 
Aspire V3‐551         V3‐551               ICONIA_Tab_W500P      W500P 
Aspire V3‐551         V3‐551G              ICONIA_Tab_W501       W501 
Aspire V3‐731         V3‐731               ICONIA_Tab_W501P      W501P 
Aspire V3‐771         V3‐771               Iconia W510           W510 
Aspire V3‐771         V3‐771G              Iconia W510           W510L 
Aspire V5‐121         V5‐121               ICONIA_W511           W511 
Aspire V5‐131         V5‐131               ICONIA_W511P          W511P 
Aspire V5‐171         V5‐171               Iconia W700           W700 
Aspire V5‐531         V5‐531               Iconia W701           W701 
Aspire V5‐531         V5‐531P                                    W710 
Aspire V5‐551         V5‐551               LIQUID Z200           Z200 
Aspire V5‐571         V5‐571               LIQUID Z500           Z500 
Aspire V5‐571         V5‐571P              LIQUID Z520           Z520 
Aspire V5‐571         V5‐571PG             Liquid Z530           Z530 
Veriton Z             VZ2610G              Liquid Z630           Z630 
Veriton Z             VZ2620G              Gateway ZX4250        ZX4250 
Veriton Z             VZ2621G              Gateway ZX4250        ZX4250G 
Veriton Z             VZ2640G              Gateway ZX4300        ZX4300 
Veriton Z             VZ2650G              Gateway ZX4351        ZX4351 
Veriton Z             VZ2660G              Gateway ZX4451        ZX4451 
Veriton Z             VZ290G               Gateway ZX4665        ZX4665 
Veriton Z             VZ291G               Gateway ZX4665        ZX4665G 
Veriton Z             VZ410G               Gateway ZX4931        ZX4931 
Veriton Z             VZ411G               Gateway ZX4951        ZX4951 
Veriton Z             VZ431                Gateway ZX4970        ZX4970 
Veriton Z             VZ431G               Gateway ZX4970        ZX4970G 
Veriton Z             VZ4620G              Gateway ZX4970        ZX4971 
Veriton Z             VZ4621G              Gateway ZX4970        ZX4971G 
Veriton Z             VZ4630G              Gateway ZX6951        ZX6951 
Veriton Z             VZ4810G              Gateway ZX6961        ZX6961 
Veriton VZ6820G       VZ6820G              Gateway ZX6970        ZX6970 
                                           Gateway ZX6971        ZX6971 

                                       7
     Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 19 of 91
                                 EXHIBIT C
                     IMPROPERLY ACCUSED ACER PRODUCTS

Gateway ZX6980        ZX6980 




                                     8
      Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 20 of 91



                                         EXHIBIT D

                  IMPROPERLY ACCUSED MICROSOFT PRODUCTS

The products are identified below using the names from Philips’ Third Amended Identification
of the Microsoft Accused Products.

The following products were improperly added for all patents-in-suit:
    Microsoft Lumia 430
    Microsoft Lumia 532
    Microsoft Lumia 535
    Microsoft Lumia 540
    Nokia Lumia Icon
    Nokia Lumia 630
    Nokia Lumia 636
    Nokia Lumia 638
    Nokia Lumia 730
    Nokia Lumia 1520
    Nokia Lumia 2520

The following additional products were improperly added for the ’806 patent:
    Microsoft Surface Pro

The following additional products were improperly added for the ’695 patent:
    Microsoft Lumia 435
    Microsoft Lumia 640
    Microsoft Lumia 640XL
    Nokia Lumia 635
    Nokia Lumia 735
    Nokia Lumia 830
    Nokia Lumia 930
    Microsoft Surface 3
    Microsoft Surface Pro
    Microsoft Surface Pro 2
    Microsoft Surface Pro 3
Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 21 of 91




           APGAR EXHIBIT 38
                                          Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 22 of 91
                                                   ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                                 Family / Family
McBrayer Accused Product         Accused Product   Expressly           Expressly Identified                                                               Family /Family Members Identified
                                                                                                 Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)    (Internal Name)   Identified (Date)   (Citation)                                                                         (Citation)
                                                                                                 (Date)

                                                                       1st Amended
                                                                       Identification of
p1, c1      Iconia Tab 7         A1-713            2016/08/26
                                                                       Accused Products, e.g.,
                                                                       page 3
                                                                       1st Amended
                                                                       Identification of
p1, c1      Iconia Tab 7         A1-713HD          2016/08/26
                                                                       Accused Products, e.g.,
                                                                       page 3
                                                                       1st Amended
            Iconia A1 / Iconia                                         Identification of
p1, c1                           A1-830            2016/08/26
            Tab A1-830                                                 Accused Products, e.g.,
                                                                       page 3
                                                                       1st Amended
                                                                       Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V5            EC5-471PG         2016/08/26                                    2016/06/17          Aspire V Family
                                                                       Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                       page 8
                                                                       1st Amended
                                                                       Identification of
p1, c1      Aspire S3            S3-392G           2016/08/26
                                                                       Accused Products, e.g.,
                                                                       page 8
                                                                       1st Amended
                                                                       Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V5            V5-122P           2016/08/26                                    2016/06/17          Aspire V Family
                                                                       Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                       page 8
                                                                       1st Amended
                                                                       Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V5            V5-132P           2016/08/26                                    2016/06/17          Aspire V Family
                                                                       Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                       page 8
                                                                       1st Amended
                                                                       Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V5            V5-471P           2016/08/26                                    2016/06/17          Aspire V Family
                                                                       Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                       page 8
                                                                       1st Amended
                                                                       Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V5            V5-471PG          2016/08/26                                    2016/06/17          Aspire V Family
                                                                       Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                       page 9
                                                                       1st Amended
                                                                       Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V5            V5-472P           2016/08/26                                    2016/06/17          Aspire V Family
                                                                       Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                       page 9




                                                                                                 1
                                      Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 23 of 91
                                               ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                                Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                               Family /Family Members Identified
                                                                                                Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                         (Citation)
                                                                                                (Date)

                                                                      1st Amended
                                                                      Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V5           V5-473PG          2016/08/26                                    2016/06/17          Aspire V Family
                                                                      Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                      page 9
                                                                      1st Amended
                                                                      Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V5           V5-552P           2016/08/26                                    2016/06/17          Aspire V Family
                                                                      Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                      page 9
                                                                      1st Amended
                                                                      Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V5           V5-552PG          2016/08/26                                    2016/06/17          Aspire V Family
                                                                      Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                      page 9
                                                                      1st Amended
                                                                      Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V5           V5-561P           2016/08/26                                    2016/06/17          Aspire V Family
                                                                      Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                      page 9
                                                                      1st Amended
                                                                      Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V5           V5-561PG          2016/08/26                                    2016/06/17          Aspire V Family
                                                                      Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                      page 9
                                                                      1st Amended
                                                                      Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V5           V5-572P           2016/08/26                                    2016/06/17          Aspire V Family
                                                                      Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                      page 9
                                                                      1st Amended
                                                                      Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V5           V5-572PG          2016/08/26                                    2016/06/17          Aspire V Family
                                                                      Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                      page 9
                                                                      1st Amended
                                                                      Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V5           V5-573P           2016/08/26                                    2016/06/17          Aspire V Family
                                                                      Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                      page 9
                                                                      1st Amended
                                                                      Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V5           V5-573PG          2016/08/26                                    2016/06/17          Aspire V Family
                                                                      Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                      page 9
                                                                      1st Amended
                                                                      Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V7           V7-481P           2016/08/26                                    2016/06/17          Aspire V Family
                                                                      Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                      page 9




                                                                                                2
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 24 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                                Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                               Family /Family Members Identified
                                                                                                Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                         (Citation)
                                                                                                (Date)

                                                                      1st Amended
                                                                      Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V7           V7-481PG          2016/08/26                                    2016/06/17          Aspire V Family
                                                                      Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                      page 9
                                                                      1st Amended
                                                                      Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V7           V7-482P           2016/08/26                                    2016/06/17          Aspire V Family
                                                                      Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                      page 9
                                                                      1st Amended
                                                                      Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V7           V7-482PG          2016/08/26                                    2016/06/17          Aspire V Family
                                                                      Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                      page 9
                                                                      1st Amended
                                                                      Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V7           V7-581P           2016/08/26                                    2016/06/17          Aspire V Family
                                                                      Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                      page 9
                                                                      1st Amended
                                                                      Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V7           V7-581PG          2016/08/26                                    2016/06/17          Aspire V Family
                                                                      Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                      page 9
                                                                      1st Amended
                                                                      Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V7           V7-582P           2016/08/26                                    2016/06/17          Aspire V Family
                                                                      Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                      page 9
                                                                      1st Amended
                                                                      Identification of                                                                  Initial Identification of Accused
p1, c1      Aspire V7           V7-582PG          2016/08/26                                    2016/06/17          Aspire V Family
                                                                      Accused Products, e.g.,                                                            Products, e.g., page 7
                                                                      page 9
                                                                      2nd Amended                                                                        Initial Identification of Accused
                                                                                                2016/06/17          Iconia One 8 B1-820
                                                                      Identification of                                                                  Products, e.g., page 3
p1, c1      Iconia One 8        B1-810            2017/01/09
                                                                      Accused Products, e.g.,                       Iconia One 8 Family                  1st Amended Identification of Accused
                                                                                                2016/08/26
                                                                      page 8                                        Model Nos.: B1-820, B1-830           Products, e.g., page 6-7
                                                                      2nd Amended                                                                        Initial Identification of Accused
                                                                                                2016/06/17          Iconia One 8 B1-820
                                                                      Identification of                                                                  Products, e.g., page 3
p1, c1      Iconia One 8        B1-850            2017/01/09
                                                                      Accused Products, e.g.,                       Iconia One 8 Family                  1st Amended Identification of Accused
                                                                                                2016/08/26
                                                                      page 8                                        Model Nos.: B1-820, B1-830           Products, e.g., page 6-7
                                                                      2nd Amended
                                                                      Identification of
p1, c1      Iconia One 10       B3-A10            2017/01/09
                                                                      Accused Products, e.g.,
                                                                      page 11




                                                                                                3
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 25 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                                Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                                Family /Family Members Identified
                                                                                                Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                          (Citation)
                                                                                                (Date)

                                                                      2nd Amended
                                                                      Identification of
p1, c1      Iconia One 10       B3-A20            2017/01/09
                                                                      Accused Products, e.g.,
                                                                      page 11
                                                                      2nd Amended
                                                                      Identification of
p1, c1      Chromebase 24       CA24I             2017/01/09
                                                                      Accused Products, e.g.,
                                                                      page 11
                                                                                                                                                          Initial Identification of Accused
                                                                      2nd Amended             2016/06/17            Aspire R7 and R13 Families
                                                                                                                                                          Products, e.g., page 4
                                                                      Identification of
p1, c1      Aspire R13          R7-372T           2017/01/09                                                        Aspire R7 and R13 Families
                                                                      Accused Products, e.g.,                                                             1st Amended Identification of Accused
                                                                                              2016/08/26            Model Nos.: R7-371T, R7-571, R7-
                                                                      page 9                                                                              Products, e.g., page 7-8
                                                                                                                    571G, R7-572, R7-572G
                                                                      2nd Amended                                                                         Initial Identification of Accused
                                                                                                2016/06/17          Switch Alpha 12
                                                                      Identification of                                                                   Products, e.g., page 3
p1, c1      Switch Alpha 12     SA5-271P          2017/01/09
                                                                      Accused Products, e.g.,                       Switch Alpha 12                       1st Amended Identification of Accused
                                                                                                2016/08/26
                                                                      page 10                                       Model No.: SA-271                     Products, e.g., page 6
                                                                      2nd Amended
                                                                      Identification of
p1, c2      TravelMate P2       TMP245-MP         2017/01/09
                                                                      Accused Products, e.g.,
                                                                      page 11
                                                                      2nd Amended
                                                                      Identification of
p1, c2      TravelMate P2       TMP255-MP         2017/01/09
                                                                      Accused Products, e.g.,
                                                                      page 11
                                                                      3rd Amended
                                                                      Identification of
p1, c2                          C731              2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 33
                                                                      3rd Amended                                   Iconia Tab 7, 8, and 10 Families
                                                                      Identification of                             Model Nos.: A1-713, A1-713HD, A1-     1st Amended Identification of Accused
p1, c2      Iconia Tab A1-810   A1-810            2017/10/23                                    2016/08/26
                                                                      Accused Products, e.g.,                       840FHD, A1-850, W1-810, W1-811, A3-   Products, e.g., page 6-7
                                                                      page 13                                       A30, A110, A200, A500, A501
                                                                      3rd Amended                                   Iconia Tab 7, 8, and 10 Families
            Acer Iconia Tab A1-                                       Identification of                             Model Nos.: A1-713, A1-713HD, A1-     1st Amended Identification of Accused
p1, c2                          A1-811            2017/10/23                                    2016/08/26
            811                                                       Accused Products, e.g.,                       840FHD, A1-850, W1-810, W1-811, A3-   Products, e.g., page 6-7
                                                                      page 13                                       A30, A110, A200, A500, A501
                                                                      3rd Amended                                   Iconia Tab 7, 8, and 10 Families
            Acer Iconia Tab A1-                                       Identification of                             Model Nos.: A1-713, A1-713HD, A1-     1st Amended Identification of Accused
p1, c2                          A1-812            2017/10/23                                    2016/08/26
            812                                                       Accused Products, e.g.,                       840FHD, A1-850, W1-810, W1-811, A3-   Products, e.g., page 6-7
                                                                      page 13                                       A30, A110, A200, A500, A501




                                                                                                4
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 26 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                             (Date)

                                                                                                                                                       Initial Identification of Accused
                                                                      3rd Amended             2016/06/17         Iconia Tab 8
                                                                                                                                                       Products, e.g., page 3
            Iconia Tab A1-840 /                                       Identification of
p1, c2                          A1-840            2017/10/23                                                     Iconia Tab 8
            Iconia Tab 8                                              Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         Model Nos.: A1-840FHD, A1-850, W1-
                                                                      page 13                                                                          Products, e.g., page 3
                                                                                                                 810, W1-811
                                                                      3rd Amended                                Iconia Tab 7, 8, and 10 Families
                                                                      Identification of                          Model Nos.: A1-713, A1-713HD, A1-     1st Amended Identification of Accused
p1, c2      Iconia A1-841       A1-841            2017/10/23                                  2016/08/26
                                                                      Accused Products, e.g.,                    840FHD, A1-850, W1-810, W1-811, A3-   Products, e.g., page 6-7
                                                                      page 9                                     A30, A110, A200, A500, A501
                                                                      3rd Amended
                                                                      Identification of
p1, c2      Aspire AC22-720     AC22-720          2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 13
                                                                      3rd Amended
                                                                      Identification of
p1, c2      Aspire C24          AC24-760          2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 13
                                                                      3rd Amended
                                                                      Identification of
p1, c2      Aspire XC-780       AXC-780           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25
                                                                                                                                                       Initial Identification of Accused
                                                                      3rd Amended             2016/06/17         Aspire Z1 Family
                                                                                                                                                       Products, e.g., page 6
                                                                      Identification of
p1, c2      Aspire Z1           AZ1-601           2017/10/23                                                     Aspire Z1 Family
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         Model Nos.: Z1-611, Z1-621, Z1-622,
                                                                      page 45                                                                          Products, e.g., page 9
                                                                                                                 Z1-623
                                                                                                                                                       Initial Identification of Accused
                                                                      3rd Amended             2016/06/17         Aspire ZC Family
                                                                                                                                                       Products, e.g., page 6
                                                                      Identification of
p1, c2      Aspire ZC-105       AZC-105           2017/10/23                                                     Aspire ZC Family
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         Model Nos.: ZC-106, ZC-107, ZC-606,
                                                                      page 45                                                                          Products, e.g., page 9
                                                                                                                 ZC-610, ZC-700
                                                                                                                                                       Initial Identification of Accused
                                                                      3rd Amended             2016/06/17         Aspire ZC Family
                                                                                                                                                       Products, e.g., page 6
                                                                      Identification of
p1, c2      Aspire ZC-602       AZC-602           2017/10/23                                                     Aspire ZC Family
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         Model Nos.: ZC-106, ZC-107, ZC-606,
                                                                      page 45                                                                          Products, e.g., page 9
                                                                                                                 ZC-610, ZC-700
                                                                      3rd Amended                                Chromebook and Chromebook R11
            Chromebook 11 N7
                                                                      Identification of                          Families                              Initial Identification of Accused
p1, c2      /                C731T                2017/10/23                                  2016/06/17
                                                                      Accused Products, e.g.,                    Chromebook 11 C738T                   Products, e.g., page 4
            Chromebook C731
                                                                      page 13                                    Chromebook C720




                                                                                             5
                                      Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 27 of 91
                                               ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                                Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                               Family /Family Members Identified
                                                                                                Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                         (Citation)
                                                                                                (Date)

                                                                      3rd Amended                                   Chromebook and Chromebook R11
            Chromebook 11 /                                           Identification of                             Families                             Initial Identification of Accused
p1, c2                      C735                  2017/10/23                                    2016/06/17
            Chromebook C735                                           Accused Products, e.g.,                       Chromebook 11 C738T                  Products, e.g., page 4
                                                                      page 34                                       Chromebook C720
                                                                      3rd Amended                                   Chromebook and Chromebook R11
            Chromebook 11 /                                           Identification of                             Families                             Initial Identification of Accused
p1, c2                      C740                  2017/10/23                                    2016/06/17
            Chromebook C740                                           Accused Products, e.g.,                       Chromebook 11 C738T                  Products, e.g., page 4
                                                                      page 33                                       Chromebook C720
                                                                      3rd Amended                                   Chromebook and Chromebook R11
            Chromebook 13 /                                           Identification of                             Families                             Initial Identification of Accused
p1, c2                      C810                  2017/10/23                                    2016/06/17
            Chromebook C810                                           Accused Products, e.g.,                       Chromebook 11 C738T                  Products, e.g., page 4
                                                                      page 35                                       Chromebook C720
                                                                      3rd Amended                                   Chromebook and Chromebook R11
            Chromebook 15 /                                           Identification of                             Families                             Initial Identification of Accused
p1, c2                      C910                  2017/10/23                                    2016/06/17
            Chromebook C910                                           Accused Products, e.g.,                       Chromebook 11 C738T                  Products, e.g., page 4
                                                                      page 33                                       Chromebook C720
                                                                      3rd Amended                                   Chromebook and Chromebook R11
            Chromebook 11 /
                                                                      Identification of                             Families                             Initial Identification of Accused
p1, c2      Chromebook CB-      CB3-111           2017/10/23                                    2016/06/17
                                                                      Accused Products, e.g.,                       Chromebook 11 C738T                  Products, e.g., page 4
            111
                                                                      page 35                                       Chromebook C720
                                                                      3rd Amended                                   Chromebook and Chromebook R11
            Chromebook 11 /
                                                                      Identification of                             Families                             Initial Identification of Accused
p1, c2      Chromebook CB3-     CB3-131           2017/10/23                                    2016/06/17
                                                                      Accused Products, e.g.,                       Chromebook 11 C738T                  Products, e.g., page 4
            131
                                                                      page 34                                       Chromebook C720
                                                                      3rd Amended                                   Chromebook and Chromebook R11
            Chromebook 14 /
                                                                      Identification of                             Families                             Initial Identification of Accused
p1, c2      Chromebook CB3-     CB3-431           2017/10/23                                    2016/06/17
                                                                      Accused Products, e.g.,                       Chromebook 11 C738T                  Products, e.g., page 4
            431
                                                                      page 34                                       Chromebook C720
                                                                      3rd Amended                                   Chromebook and Chromebook R11
            Chromebook 15 /
                                                                      Identification of                             Families                             Initial Identification of Accused
p1, c2      Chromebook CB3-     CB3-531           2017/10/23                                    2016/06/17
                                                                      Accused Products, e.g.,                       Chromebook 11 C738T                  Products, e.g., page 4
            531
                                                                      page 34                                       Chromebook C720
                                                                      3rd Amended                                   Chromebook and Chromebook R11
            Chromebook 15 /
                                                                      Identification of                             Families                             Initial Identification of Accused
p1, c2      Chromebook CB3-     CB3-532           2017/10/23                                    2016/06/17
                                                                      Accused Products, e.g.,                       Chromebook 11 C738T                  Products, e.g., page 4
            532
                                                                      page 34                                       Chromebook C720
                                                                                                                    Chromebook and Chromebook R11
                                                                                                                    Families                             Initial Identification of Accused
                                                                                                2016/06/17
                                                                                                                    Chromebook 11 C738T                  Products, e.g., page 4
                                                                                                                    Chromebook C720




                                                                                                6
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 28 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)

                                                                                                                 Chromebook and Chromebook R11
                                                                      3rd Amended                                Families
            Chromebook R 13 /                                                                                                                         1st Amended Identification of Accused
                                                                      Identification of       2016/08/26         Model No.: CB5-311P
p1, c2      Chromebook CB5- CB5-311               2017/10/23                                                                                          Products, e.g., page 2
                                                                      Accused Products, e.g.,                    Chromebook 11 C738T
            311
                                                                      page 28                                    Chromebook C720
                                                                                                                 Chromebook, Chromebook R11, and
                                                                                                                 Chromebook R13 Families
                                                                                                                                                      2nd Amended Identification of
                                                                                             2017/01/09          Model Nos.: CB5-311P, CB5-312T
                                                                                                                                                      Accused Products, e.g., page 11
                                                                                                                 Chromebook 11 C738T
                                                                                                                 Chromebook C720
                                                                      3rd Amended                                Chromebook and Chromebook R11
            Chromebook 15 /
                                                                      Identification of                          Families                             Initial Identification of Accused
p1, c2      Chromebook CB5-     CB5-571           2017/10/23                                  2016/06/17
                                                                      Accused Products, e.g.,                    Chromebook 11 C738T                  Products, e.g., page 4
            571
                                                                      page 34                                    Chromebook C720
                                                                      3rd Amended                                Chromebook and Chromebook R11
            Chromebook 14 /
                                                                      Identification of                          Families                             Initial Identification of Accused
p1, c2      Chromebook CP5-     CP5-471           2017/10/23                                  2016/06/17
                                                                      Accused Products, e.g.,                    Chromebook 11 C738T                  Products, e.g., page 4
            471
                                                                      page 34                                    Chromebook C720
                                                                      3rd Amended
                                                                      Identification of
p1, c2      Chromebox CXI       CXI2              2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 42
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E1 Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended                                Aspire E1 Family
                                                                      Identification of                          Model Nos.: E1-410P, E1-410PG, E1-
p2, c1      Aspire E1           E1-421            2017/10/23
                                                                      Accused Products, e.g.,                    430P, E1-430PG, E1-432P, E1-470P, E1- 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 38                                    470PG, E1-472P, E1-472PG, E1-510P, Products, e.g., page 7
                                                                                                                 E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                 572PG
                                                                                                                                                       Initial Identification of Accused
                                                                                             2016/06/17          Aspire E1 Family
                                                                                                                                                       Products, e.g., page 7
                                                                      3rd Amended                                Aspire E1 Family
                                                                      Identification of                          Model Nos.: E1-410P, E1-410PG, E1-
p2, c1      Aspire E1           E1-422            2017/10/23
                                                                      Accused Products, e.g.,                    430P, E1-430PG, E1-432P, E1-470P, E1- 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 38                                    470PG, E1-472P, E1-472PG, E1-510P, Products, e.g., page 7
                                                                                                                 E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                 572PG
                                                                                                                                                       Initial Identification of Accused
                                                                                             2016/06/17          Aspire E1 Family
                                                                                                                                                       Products, e.g., page 7
                                                                      3rd Amended




                                                                                             7
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 29 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)
                                                                      3rd Amended
                                                                                                                 Aspire E1 Family
                                                                      Identification of
p2, c1      Aspire E1           E1-430            2017/10/23                                                     Model Nos.: E1-410P, E1-410PG, E1-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         430P, E1-430PG, E1-432P, E1-470P, E1-
                                                                      page 38                                                                          Products, e.g., page 7
                                                                                                                 470PG, E1-472P, E1-472PG, E1-510P,
                                                                                                                 E1-532PG, E1-572P, E1-572PG
                                                                                                                                                       Initial Identification of Accused
                                                                                             2016/06/17          Aspire E1 Family
                                                                                                                                                       Products, e.g., page 7
                                                                      3rd Amended                                Aspire E1 Family
                                                                      Identification of                          Model Nos.: E1-410P, E1-410PG, E1-
p2, c1      Aspire E1           E1-432            2017/10/23
                                                                      Accused Products, e.g.,                    430P, E1-430PG, E1-432P, E1-470P, E1- 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 38                                    470PG, E1-472P, E1-472PG, E1-510P, Products, e.g., page 7
                                                                                                                 E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                 572PG
                                                                                                                                                       Initial Identification of Accused
                                                                                             2016/06/17          Aspire E1 Family
                                                                                                                                                       Products, e.g., page 7
                                                                      3rd Amended                                Aspire E1 Family
                                                                      Identification of                          Model Nos.: E1-410P, E1-410PG, E1-
p2, c1      Aspire E1           E1-470            2017/10/23
                                                                      Accused Products, e.g.,                    430P, E1-430PG, E1-432P, E1-470P, E1- 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 38                                    470PG, E1-472P, E1-472PG, E1-510P, Products, e.g., page 7
                                                                                                                 E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                 572PG
                                                                                                                                                       Initial Identification of Accused
                                                                                              2016/06/17         Aspire E1 Family
                                                                                                                                                       Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E1 Family
                                                                      Identification of
p2, c1      Aspire E1           E1-472            2017/10/23                                                     Model Nos.: E1-410P, E1-410PG, E1-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         430P, E1-430PG, E1-432P, E1-470P, E1-
                                                                      page 38                                                                          Products, e.g., page 7
                                                                                                                 470PG, E1-472P, E1-472PG, E1-510P,
                                                                                                                 E1-532PG, E1-572P, E1-572PG
                                                                                                                                                       Initial Identification of Accused
                                                                                             2016/06/17          Aspire E1 Family
                                                                                                                                                       Products, e.g., page 7
                                                                      3rd Amended                                Aspire E1 Family
                                                                      Identification of                          Model Nos.: E1-410P, E1-410PG, E1-
p2, c1      Aspire E1           E1-472G           2017/10/23
                                                                      Accused Products, e.g.,                    430P, E1-430PG, E1-432P, E1-470P, E1- 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 38                                    470PG, E1-472P, E1-472PG, E1-510P, Products, e.g., page 7
                                                                                                                 E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                 572PG
                                                                                                                                                       Initial Identification of Accused
                                                                                             2016/06/17          Aspire E1 Family
                                                                                                                                                       Products, e.g., page 7




                                                                                             8
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 30 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)

                                                                      3rd Amended                                Aspire E1 Family
                                                                      Identification of                          Model Nos.: E1-410P, E1-410PG, E1-
p2, c1      Aspire E1           E1-510            2017/10/23
                                                                      Accused Products, e.g.,                    430P, E1-430PG, E1-432P, E1-470P, E1- 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 38                                    470PG, E1-472P, E1-472PG, E1-510P, Products, e.g., page 7
                                                                                                                 E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                 572PG
                                                                                                                                                       Initial Identification of Accused
                                                                                             2016/06/17          Aspire E1 Family
                                                                                                                                                       Products, e.g., page 7
                                                                      3rd Amended                                Aspire E1 Family
                                                                      Identification of                          Model Nos.: E1-410P, E1-410PG, E1-
p2, c1      Aspire E1           E1-522            2017/10/23
                                                                      Accused Products, e.g.,                    430P, E1-430PG, E1-432P, E1-470P, E1- 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 39                                    470PG, E1-472P, E1-472PG, E1-510P, Products, e.g., page 7
                                                                                                                 E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                 572PG
                                                                                                                                                       Initial Identification of Accused
                                                                                             2016/06/17          Aspire E1 Family
                                                                                                                                                       Products, e.g., page 7
                                                                      3rd Amended                                Aspire E1 Family
                                                                      Identification of                          Model Nos.: E1-410P, E1-410PG, E1-
p2, c1      Aspire E1           E1-532            2017/10/23
                                                                      Accused Products, e.g.,                    430P, E1-430PG, E1-432P, E1-470P, E1- 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 39                                    470PG, E1-472P, E1-472PG, E1-510P, Products, e.g., page 7
                                                                                                                 E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                 572PG
                                                                                                                                                       Initial Identification of Accused
                                                                                             2016/06/17          Aspire E1 Family
                                                                                                                                                       Products, e.g., page 7
                                                                      3rd Amended                                Aspire E1 Family
                                                                      Identification of                          Model Nos.: E1-410P, E1-410PG, E1-
p2, c1      Aspire E1           E1-572            2017/10/23
                                                                      Accused Products, e.g.,                    430P, E1-430PG, E1-432P, E1-470P, E1- 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 39                                    470PG, E1-472P, E1-472PG, E1-510P, Products, e.g., page 7
                                                                                                                 E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                 572PG
                                                                                                                                                       Initial Identification of Accused
                                                                                             2016/06/17          Aspire E1 Family
                                                                                                                                                       Products, e.g., page 7
                                                                      3rd Amended                                Aspire E1 Family
                                                                      Identification of                          Model Nos.: E1-410P, E1-410PG, E1-
p2, c1      Aspire E1           E1-572G           2017/10/23
                                                                      Accused Products, e.g.,                    430P, E1-430PG, E1-432P, E1-470P, E1- 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 39                                    470PG, E1-472P, E1-472PG, E1-510P, Products, e.g., page 7
                                                                                                                 E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                 572PG
                                                                                                                                                       Initial Identification of Accused
                                                                                             2016/06/17          Aspire E1 Family
                                                                                                                                                       Products, e.g., page 7




                                                                                             9
                                          Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 31 of 91
                                                   ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)

                                                                      3rd Amended                                Aspire E1 Family
                                                                      Identification of                          Model Nos.: E1-410P, E1-410PG, E1-
p2, c1      Aspire E1           E1-731            2017/10/23
                                                                      Accused Products, e.g.,                    430P, E1-430PG, E1-432P, E1-470P, E1- 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 39                                    470PG, E1-472P, E1-472PG, E1-510P, Products, e.g., page 7
                                                                                                                 E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                 572PG
                                                                                                                                                       Initial Identification of Accused
                                                                                             2016/06/17          Aspire E1 Family
                                                                                                                                                       Products, e.g., page 7
                                                                      3rd Amended                                Aspire E1 Family
                                                                      Identification of                          Model Nos.: E1-410P, E1-410PG, E1-
p2, c1      Aspire E1           E1-771            2017/10/23
                                                                      Accused Products, e.g.,                    430P, E1-430PG, E1-432P, E1-470P, E1- 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 39                                    470PG, E1-472P, E1-472PG, E1-510P, Products, e.g., page 7
                                                                                                                 E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                 572PG
                                                                      3rd Amended
                                                                      Identification of                                                               Initial Identification of Accused
p2, c1      Aspire E3           E3-111            2017/10/23                                  2016/06/17         Aspire E Family
                                                                      Accused Products, e.g.,                                                         Products, e.g., page 7
                                                                      page 45
                                                                      3rd Amended
                                                                      Identification of                                                               Initial Identification of Accused
p2, c1      Aspire E3           E3-112            2017/10/23                                  2016/06/17         Aspire E Family
                                                                      Accused Products, e.g.,                                                         Products, e.g., page 7
                                                                      page 45
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-411           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 37                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-411G          2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 37                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7




                                                                                             10
                                          Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 32 of 91
                                                   ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)

                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E            E5-421            2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 37                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-421G          2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 37                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-422           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 20                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-432           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 20                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-471           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 37                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7




                                                                                             11
                                          Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 33 of 91
                                                   ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)

                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-471G          2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 37                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-473           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 20                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-473G          2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 20                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-474G          2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 20                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-491G          2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 20                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7




                                                                                             12
                                          Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 34 of 91
                                                   ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)

                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-511           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 20                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-511G          2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 20                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-521           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 37                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-521G          2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 37                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-522           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 20                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7




                                                                                             13
                                          Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 35 of 91
                                                   ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)

                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-523           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 21                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-531           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 20                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-532           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 20                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-551           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 20                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-551G          2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 20                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7




                                                                                             14
                                          Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 36 of 91
                                                   ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)

                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c1      Aspire E / Aspire E5 E5-552           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 20                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-552G          2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 20                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-553           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 21                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-553G          2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 21                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-571           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 20                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7




                                                                                             15
                                          Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 37 of 91
                                                   ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)

                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-571G          2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 20                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-572G          2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 37                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-573           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 20                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-573G          2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 20                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-574           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 21                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7




                                                                                             16
                                          Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 38 of 91
                                                   ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)

                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-574G          2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 21                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-575           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 21                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-575G          2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 21                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-575T          2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 21                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-721           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 38                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7




                                                                                             17
                                          Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 39 of 91
                                                   ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)

                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-722           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 21                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-722G          2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 21                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-731           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 38                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-752G          2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 21                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-771           2017/10/23                                                     Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                          1st Amended Identification of Accused
                                                                                              2016/08/26         473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 38                                                                          Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7




                                                                                             18
                                          Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 40 of 91
                                                   ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                                Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                               Family /Family Members Identified
                                                                                                Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                         (Citation)
                                                                                                (Date)

                                                                      3rd Amended
                                                                                                                    Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-771G          2017/10/23                                                        Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                             1st Amended Identification of Accused
                                                                                              2016/08/26            473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 38                                                                             Products, e.g., page 7
                                                                                                                    531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                    573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                         Initial Identification of Accused
                                                                                                2016/06/17          Aspire E Family
                                                                                                                                                         Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                    Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-772           2017/10/23                                                        Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                             1st Amended Identification of Accused
                                                                                              2016/08/26            473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 21                                                                             Products, e.g., page 7
                                                                                                                    531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                    573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                         Initial Identification of Accused
                                                                                                2016/06/17          Aspire E Family
                                                                                                                                                         Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                    Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-773           2017/10/23                                                        Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                             1st Amended Identification of Accused
                                                                                              2016/08/26            473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 21                                                                             Products, e.g., page 7
                                                                                                                    531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                    573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                         Initial Identification of Accused
                                                                                                2016/06/17          Aspire E Family
                                                                                                                                                         Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                    Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-773G          2017/10/23                                                        Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                             1st Amended Identification of Accused
                                                                                              2016/08/26            473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 21                                                                             Products, e.g., page 7
                                                                                                                    531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                    573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                         Initial Identification of Accused
                                                                                                2016/06/17          Aspire E Family
                                                                                                                                                         Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                    Aspire E Family
                                                                      Identification of
p2, c2      Aspire E / Aspire E5 E5-774G          2017/10/23                                                        Model Nos.: E5-471P, E5-471PG, E5-
                                                                      Accused Products, e.g.,                                                             1st Amended Identification of Accused
                                                                                              2016/08/26            473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                      page 21                                                                             Products, e.g., page 7
                                                                                                                    531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                    573T, E5-573TG, E5-574T, E5-574TG
                                                                      3rd Amended
                                                                      Identification of
p2, c2      Aspire ES           ES1-111           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 44


                                                                                                19
                                      Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 41 of 91
                                               ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                                Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                               Family /Family Members Identified
                                                                                                Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                         (Citation)
                                                                                                (Date)

                                                                      3rd Amended
                                                                      Identification of
p2, c2      Aspire ES           ES1-111M          2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 44
                                                                      3rd Amended
                                                                      Identification of
p2, c2      Aspire ES           ES1-311           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 44
                                                                      3rd Amended
                                                                      Identification of
p2, c2      Aspire ES           ES1-331           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25
                                                                      3rd Amended
                                                                      Identification of
p2, c2      Aspire ES           ES1-411           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 44
                                                                      3rd Amended
                                                                      Identification of
p2, c2      Aspire ES           ES1-420           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25
                                                                      3rd Amended
                                                                      Identification of
p2, c2      Aspire ES           ES1-421           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25
                                                                      3rd Amended
                                                                      Identification of
p2, c2      Aspire ES           ES1-431           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25
                                                                      3rd Amended
                                                                      Identification of
p2, c2      Aspire ES           ES1-511           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 44
                                                                      3rd Amended
                                                                      Identification of
p2, c2      Aspire ES           ES1-512           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25
                                                                      3rd Amended
                                                                      Identification of
p2, c2      Aspire ES           ES1-520           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25




                                                                                                20
                                          Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 42 of 91
                                                   ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                                Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                               Family /Family Members Identified
                                                                                                Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                         (Citation)
                                                                                                (Date)

                                                                      3rd Amended
                                                                      Identification of
p2, c2      Aspire ES           ES1-521           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25
                                                                      3rd Amended
                                                                      Identification of
p2, c2      Aspire ES           ES1-522           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25
                                                                      3rd Amended
                                                                      Identification of
p2, c2      Aspire ES           ES1-531           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25
                                                                      3rd Amended
                                                                      Identification of
p3, c1      Aspire ES           ES1-533           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25
                                                                      3rd Amended
                                                                      Identification of
p3, c1      Aspire ES           ES1-572           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25
                                                                      3rd Amended
                                                                      Identification of
p3, c1      Aspire ES           ES1-711           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 44
                                                                      3rd Amended
                                                                      Identification of
p3, c1      Aspire ES           ES1-731           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25
                                                                      3rd Amended
                                                                      Identification of
p3, c1      Aspire ES           ES1-731G          2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25
                                                                      3rd Amended                                                                        Initial Identification of Accused
                                                                                                2016/06/17          Aspire F Family
                                                                      Identification of                                                                  Products, e.g., page 7
p3, c1      Aspire F / Aspire F5 F5-572           2017/10/23
                                                                      Accused Products, e.g.,                       Aspire F Family                      1st Amended Identification of Accused
                                                                                                2016/08/26
                                                                      page 21                                       Model Nos.: F5-571T                  Products, e.g., page 7
                                                                      3rd Amended                                                                        Initial Identification of Accused
                                                                                                2016/06/17          Aspire F Family
                                                                      Identification of                                                                  Products, e.g., page 7
p3, c1      Aspire F / Aspire F5 F5-573           2017/10/23
                                                                      Accused Products, e.g.,                       Aspire F Family                      1st Amended Identification of Accused
                                                                                                2016/08/26
                                                                      page 21                                       Model Nos.: F5-571T                  Products, e.g., page 7
                                                                      3rd Amended                                                                        Initial Identification of Accused
                                                                                                2016/06/17          Aspire F Family
                                                                      Identification of                                                                  Products, e.g., page 7
p3, c1      Aspire F / Aspire F5 F5-573G          2017/10/23


                                                                                                21
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 43 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)
p3, c1      Aspire F / Aspire F5 F5-573G          2017/10/23
                                                                      Accused Products, e.g.,                    Aspire F Family                      1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 21                                    Model Nos.: F5-571T                  Products, e.g., page 7
                                                                      3rd Amended
                                                                      Identification of
p3, c1      Gateway G1-725      G1-725            2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 13
                                                                      3rd Amended
            Aspire Timeline U                                         Identification of
p3, c1                          M3-581PTG         2017/10/23
            M3                                                        Accused Products, e.g.,
                                                                      page 12
                                                                      3rd Amended
            Aspire Timeline U                                         Identification of
p3, c1                          M3-581T           2017/10/23
            M3                                                        Accused Products, e.g.,
                                                                      page 45
                                                                      3rd Amended
            Aspire Timeline U                                         Identification of
p3, c1                          M3-581TG          2017/10/23
            M3                                                        Accused Products, e.g.,
                                                                      page 45
                                                                      3rd Amended
            Aspire Timeline U                                         Identification of
p3, c1                          M5-581T           2017/10/23
            M5                                                        Accused Products, e.g.,
                                                                      page 45
                                                                      3rd Amended
            Aspire Timeline U                                         Identification of
p3, c1                          M5-581TG          2017/10/23
            M5                                                        Accused Products, e.g.,
                                                                      page 45
                                                                      3rd Amended
            Aspire M / Aspire                                         Identification of
p3, c1                          M5-582PT          2017/10/23
            M5                                                        Accused Products, e.g.,
                                                                      page 12
                                                                      3rd Amended
            Aspire M / Aspire                                         Identification of
p3, c1                          M5-583P           2017/10/23
            M5                                                        Accused Products, e.g.,
                                                                      page 12
                                                                      3rd Amended
                                                                                                                 Aspire R14 and R15 Families
                                                                      Identification of                                                               1st Amended Identification of Accused
p3, c1      Aspire R5           R5-431T           2017/10/23                                  2016/08/26         Model Nos.: R5-471T, R5-571T, R5-
                                                                      Accused Products, e.g.,                                                         Products, e.g., page 7-8
                                                                                                                 571TG
                                                                      page 21
                                                                      3rd Amended
                                                                      Identification of
p3, c1      Revo One            RL85              2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25


                                                                                             22
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 44 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                                Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                               Family /Family Members Identified
                                                                                                Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                         (Citation)
                                                                                                (Date)

                                                                      3rd Amended
                                                                      Identification of                             Aspire S13 Family                    1st Amended Identification of Accused
p3, c1      Aspire S 13         S5-371            2017/10/23                                  2016/08/26
                                                                      Accused Products, e.g.,                       Model No.: S5-371T                   Products, e.g., page 8
                                                                      page 21
                                                                      Final Infringement
                                                                                                                                                         3rd Amended Identification of
p3, c1      Liquid Jade Primo   S58               2018/02/02          Contentions (Appendix 2017/10/23              Liquid Jade Primo
                                                                                                                                                         Accused Products, e.g., page 26
                                                                      AD), e.g., page 52
                                                                      3rd Amended
                                                                      Identification of
p3, c1      TravelMate B        TMB117-M          2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 24
                                                                      3rd Amended
                                                                      Identification of                             TravelMate P2 Family             2nd Amended Identification of
p3, c1      TravelMate P2       TMP248-M          2017/10/23                                    2017/01/09
                                                                      Accused Products, e.g.,                       Model Nos.: TMP245-MP, TMP255-MP Accused Products, e.g., page 11
                                                                      page 24
                                                                      3rd Amended
                                                                      Identification of                             TravelMate P2 Family             2nd Amended Identification of
p3, c1      TravelMate P2       TMP249-M          2017/10/23                                    2017/01/09
                                                                      Accused Products, e.g.,                       Model Nos.: TMP245-MP, TMP255-MP Accused Products, e.g., page 11
                                                                      page 24
                                                                      3rd Amended
                                                                      Identification of                             TravelMate P2 Family             2nd Amended Identification of
p3, c1      TravelMate P2       TMP258-M          2017/10/23                                    2017/01/09
                                                                      Accused Products, e.g.,                       Model Nos.: TMP245-MP, TMP255-MP Accused Products, e.g., page 11
                                                                      page 24
                                                                      3rd Amended
                                                                      Identification of                             TravelMate P2 Family             2nd Amended Identification of
p3, c1      TravelMate P2       TMP278-MG         2017/10/23                                    2017/01/09
                                                                      Accused Products, e.g.,                       Model Nos.: TMP245-MP, TMP255-MP Accused Products, e.g., page 11
                                                                      page 24
                                                                      3rd Amended
                                                                      Identification of                             TravelMate P2 Family             2nd Amended Identification of
p3, c1      TravelMate P4       TMP446-M          2017/10/23                                    2017/01/09
                                                                      Accused Products, e.g.,                       Model Nos.: TMP245-MP, TMP255-MP Accused Products, e.g., page 11
                                                                      page 24
                                                                      3rd Amended
                                                                      Identification of
p3, c2      TravelMate P6       TMP645-MG         2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 24
                                                                      3rd Amended
                                                                      Identification of
p3, c2      TravelMate P6       TMP645-S          2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 24




                                                                                                23
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 45 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                                Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                               Family /Family Members Identified
                                                                                                Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                         (Citation)
                                                                                                (Date)

                                                                      3rd Amended
                                                                      Identification of
p3, c2      TravelMate P6       TMP648-M          2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 24
                                                                      3rd Amended
                                                                      Identification of
p3, c2      TravelMate P6       TMP648-MG         2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 24
                                                                      3rd Amended
                                                                      Identification of
p3, c2      TravelMate P6       TMP658-MG         2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 24
                                                                      3rd Amended
                                                                      Identification of
p3, c2      TravelMate X3       TMX349-M          2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 24
                                                                                                                                                         Initial Identification of Accused
                                                                                                2016/06/17          Aspire V Family
                                                                                                                                                         Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                    Aspire V Family
                                                                      Identification of
p3, c2      Aspire V3           V3-331            2017/10/23                                                        Model Nos.: V3-111P, V3-112P, V3-
                                                                      Accused Products, e.g.,                                                            1st Amended Identification of Accused
                                                                                              2016/08/26            472P, V3-472PG, V3-572P, V3-572PG,
                                                                      page 22                                                                            Products, e.g., page 8
                                                                                                                    V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                    575TG
                                                                                                                                                         Initial Identification of Accused
                                                                                                2016/06/17          Aspire V Family
                                                                                                                                                         Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                    Aspire V Family
                                                                      Identification of
p3, c2      Aspire V3           V3-371            2017/10/23                                                        Model Nos.: V3-111P, V3-112P, V3-
                                                                      Accused Products, e.g.,                                                            1st Amended Identification of Accused
                                                                                              2016/08/26            472P, V3-472PG, V3-572P, V3-572PG,
                                                                      page 22                                                                            Products, e.g., page 8
                                                                                                                    V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                    575TG
                                                                                                                                                         Initial Identification of Accused
                                                                                              2016/06/17            Aspire V Family
                                                                                                                                                         Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                    Aspire V Family
                                                                      Identification of
p3, c2      Aspire V3-472       V3-472            2017/10/23                                                        Model Nos.: V3-111P, V3-112P, V3-
                                                                      Accused Products, e.g.,                                                            1st Amended Identification of Accused
                                                                                              2016/08/26            472P, V3-472PG, V3-572P, V3-572PG,
                                                                      page 40                                                                            Products, e.g., page 8
                                                                                                                    V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                    575TG
                                                                                                                                                         Initial Identification of Accused
                                                                                                2016/06/17          Aspire V Family
                                                                                                                                                         Products, e.g., page 7
                                                                      3rd Amended




                                                                                                24
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 46 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)
                                                                      3rd Amended
                                                                                                                 Aspire V Family
                                                                      Identification of
p3, c2      Aspire V3-472       V3-472G           2017/10/23                                                     Model Nos.: V3-111P, V3-112P, V3-
                                                                      Accused Products, e.g.,                                                         1st Amended Identification of Accused
                                                                                              2016/08/26         472P, V3-472PG, V3-572P, V3-572PG,
                                                                      page 40                                                                         Products, e.g., page 8
                                                                                                                 V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                 575TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire V Family
                                                                      Identification of
p3, c2      Aspire V            V3-531            2017/10/23                                                     Model Nos.: V3-111P, V3-112P, V3-
                                                                      Accused Products, e.g.,                                                         1st Amended Identification of Accused
                                                                                              2016/08/26         472P, V3-472PG, V3-572P, V3-572PG,
                                                                      page 40                                                                         Products, e.g., page 8
                                                                                                                 V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                 575TG
                                                                                                                                                      Initial Identification of Accused
                                                                                              2016/06/17         Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire V Family
                                                                      Identification of
p3, c2      Aspire V3-571       V3-571            2017/10/23                                                     Model Nos.: V3-111P, V3-112P, V3-
                                                                      Accused Products, e.g.,                                                         1st Amended Identification of Accused
                                                                                              2016/08/26         472P, V3-472PG, V3-572P, V3-572PG,
                                                                      page 40                                                                         Products, e.g., page 8
                                                                                                                 V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                 575TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire V Family
                                                                      Identification of
p3, c2      Aspire V3-571       V3-571G           2017/10/23                                                     Model Nos.: V3-111P, V3-112P, V3-
                                                                      Accused Products, e.g.,                                                         1st Amended Identification of Accused
                                                                                              2016/08/26         472P, V3-472PG, V3-572P, V3-572PG,
                                                                      page 40                                                                         Products, e.g., page 8
                                                                                                                 V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                 575TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire V Family
                                                                      Identification of
p3, c2      Aspire V3-572       V3-572            2017/10/23                                                     Model Nos.: V3-111P, V3-112P, V3-
                                                                      Accused Products, e.g.,                                                         1st Amended Identification of Accused
                                                                                              2016/08/26         472P, V3-472PG, V3-572P, V3-572PG,
                                                                      page 22                                                                         Products, e.g., page 8
                                                                                                                 V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                 575TG
                                                                                                                                                      Initial Identification of Accused
                                                                                              2016/06/17         Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire V Family
                                                                      Identification of
p3, c2      Aspire V3-572       V3-572G           2017/10/23                                                     Model Nos.: V3-111P, V3-112P, V3-
                                                                      Accused Products, e.g.,                                                         1st Amended Identification of Accused
                                                                                              2016/08/26         472P, V3-472PG, V3-572P, V3-572PG,
                                                                      page 22                                                                         Products, e.g., page 8
                                                                                                                 V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                 575TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended


                                                                                             25
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 47 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)
                                                                      3rd Amended
                                                                                                                 Aspire V Family
                                                                      Identification of
p3, c2      Aspire V3-574       V3-574            2017/10/23                                                     Model Nos.: V3-111P, V3-112P, V3-
                                                                      Accused Products, e.g.,                                                         1st Amended Identification of Accused
                                                                                              2016/08/26         472P, V3-472PG, V3-572P, V3-572PG,
                                                                      page 22                                                                         Products, e.g., page 8
                                                                                                                 V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                 575TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire V Family
                                                                      Identification of
p3, c2      Aspire V3-574       V3-574G           2017/10/23                                                     Model Nos.: V3-111P, V3-112P, V3-
                                                                      Accused Products, e.g.,                                                         1st Amended Identification of Accused
                                                                                              2016/08/26         472P, V3-472PG, V3-572P, V3-572PG,
                                                                      page 22                                                                         Products, e.g., page 8
                                                                                                                 V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                 575TG
                                                                                                                                                      Initial Identification of Accused
                                                                                              2016/06/17         Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire V Family
                                                                      Identification of
p3, c2      Aspire V3-575       V3-575            2017/10/23                                                     Model Nos.: V3-111P, V3-112P, V3-
                                                                      Accused Products, e.g.,                                                         1st Amended Identification of Accused
                                                                                              2016/08/26         472P, V3-472PG, V3-572P, V3-572PG,
                                                                      page 22                                                                         Products, e.g., page 8
                                                                                                                 V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                 575TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire V Family
                                                                      Identification of
p3, c2      Aspire V3-575       V3-575G           2017/10/23                                                     Model Nos.: V3-111P, V3-112P, V3-
                                                                      Accused Products, e.g.,                                                         1st Amended Identification of Accused
                                                                                              2016/08/26         472P, V3-472PG, V3-572P, V3-572PG,
                                                                      page 22                                                                         Products, e.g., page 8
                                                                                                                 V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                 575TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire V Family
                                                                      Identification of
p3, c2      Aspire V3-772       V3-772            2017/10/23                                                     Model Nos.: V3-111P, V3-112P, V3-
                                                                      Accused Products, e.g.,                                                         1st Amended Identification of Accused
                                                                                              2016/08/26         472P, V3-472PG, V3-572P, V3-572PG,
                                                                      page 40                                                                         Products, e.g., page 8
                                                                                                                 V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                 575TG
                                                                                                                                                      Initial Identification of Accused
                                                                                              2016/06/17         Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                      3rd Amended
                                                                                                                 Aspire V Family
                                                                      Identification of
p3, c2      Aspire V3-772       V3-772G           2017/10/23                                                     Model Nos.: V3-111P, V3-112P, V3-
                                                                      Accused Products, e.g.,                                                         1st Amended Identification of Accused
                                                                                              2016/08/26         472P, V3-472PG, V3-572P, V3-572PG,
                                                                      page 40                                                                         Products, e.g., page 8
                                                                                                                 V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                 575TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7


                                                                                             26
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 48 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)


                                                                                                                 Aspire V and V5 Families
                                                                      3rd Amended                                Model Nos.: EC5-471P, EC5-471PG, V3-
                                                                      Identification of                          473P, V5-122P, V5-132P, V5-431P, V5-
p3, c2      Aspire V5-123       V5-123            2017/10/23
                                                                      Accused Products, e.g.,                    432PG, V5-452PG, V5-471P, V5-471PG, 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 41                                    V5-472P, V5-472PG, V5-473PG, V5-     Products, e.g., page 8-9
                                                                                                                 552P, V5-552PG, V5-561P, V5-561PG,
                                                                                                                 V5-572P, V5-572PG, V5-573P, V5-
                                                                                                                 573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V and V5 Families
                                                                      3rd Amended                                Model Nos.: EC5-471P, EC5-471PG, V3-
                                                                      Identification of                          473P, V5-122P, V5-132P, V5-431P, V5-
p3, c2      Aspire V5-132       V5-132            2017/10/23
                                                                      Accused Products, e.g.,                    432PG, V5-452PG, V5-471P, V5-471PG, 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 41                                    V5-472P, V5-472PG, V5-473PG, V5-     Products, e.g., page 8-9
                                                                                                                 552P, V5-552PG, V5-561P, V5-561PG,
                                                                                                                 V5-572P, V5-572PG, V5-573P, V5-
                                                                                                                 573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V and V5 Families
                                                                      3rd Amended                                Model Nos.: EC5-471P, EC5-471PG, V3-
                                                                      Identification of                          473P, V5-122P, V5-132P, V5-431P, V5-
p3, c2      Aspire V5-431       V5-431            2017/10/23
                                                                      Accused Products, e.g.,                    432PG, V5-452PG, V5-471P, V5-471PG, 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 41                                    V5-472P, V5-472PG, V5-473PG, V5-     Products, e.g., page 8-9
                                                                                                                 552P, V5-552PG, V5-561P, V5-561PG,
                                                                                                                 V5-572P, V5-572PG, V5-573P, V5-
                                                                                                                 573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V and V5 Families
                                                                      3rd Amended                                Model Nos.: EC5-471P, EC5-471PG, V3-
                                                                      Identification of                          473P, V5-122P, V5-132P, V5-431P, V5-
p3, c2      Aspire V5-471       V5-471            2017/10/23
                                                                      Accused Products, e.g.,                    432PG, V5-452PG, V5-471P, V5-471PG, 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 41                                    V5-472P, V5-472PG, V5-473PG, V5-     Products, e.g., page 8-9
                                                                                                                 552P, V5-552PG, V5-561P, V5-561PG,
                                                                                                                 V5-572P, V5-572PG, V5-573P, V5-
                                                                                                                 573PG



                                                                                             27
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 49 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)

                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V and V5 Families
                                                                      3rd Amended                                Model Nos.: EC5-471P, EC5-471PG, V3-
                                                                      Identification of                          473P, V5-122P, V5-132P, V5-431P, V5-
p3, c2      Aspire V5-472       V5-472            2017/10/23
                                                                      Accused Products, e.g.,                    432PG, V5-452PG, V5-471P, V5-471PG, 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 41                                    V5-472P, V5-472PG, V5-473PG, V5-     Products, e.g., page 8-9
                                                                                                                 552P, V5-552PG, V5-561P, V5-561PG,
                                                                                                                 V5-572P, V5-572PG, V5-573P, V5-
                                                                                                                 573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V and V5 Families
                                                                      3rd Amended                                Model Nos.: EC5-471P, EC5-471PG, V3-
                                                                      Identification of                          473P, V5-122P, V5-132P, V5-431P, V5-
p3, c2      Aspire V5-473       V5-473            2017/10/23
                                                                      Accused Products, e.g.,                    432PG, V5-452PG, V5-471P, V5-471PG, 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 41                                    V5-472P, V5-472PG, V5-473PG, V5-     Products, e.g., page 8-9
                                                                                                                 552P, V5-552PG, V5-561P, V5-561PG,
                                                                                                                 V5-572P, V5-572PG, V5-573P, V5-
                                                                                                                 573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V and V5 Families
                                                                      3rd Amended                                Model Nos.: EC5-471P, EC5-471PG, V3-
                                                                      Identification of                          473P, V5-122P, V5-132P, V5-431P, V5-
p3, c2      Aspire V5-473       V5-473G           2017/10/23
                                                                      Accused Products, e.g.,                    432PG, V5-452PG, V5-471P, V5-471PG, 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 41                                    V5-472P, V5-472PG, V5-473PG, V5-     Products, e.g., page 8-9
                                                                                                                 552P, V5-552PG, V5-561P, V5-561PG,
                                                                                                                 V5-572P, V5-572PG, V5-573P, V5-
                                                                                                                 573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7




                                                                                             28
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 50 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)


                                                                                                                 Aspire V and V5 Families
                                                                      3rd Amended                                Model Nos.: EC5-471P, EC5-471PG, V3-
                                                                      Identification of                          473P, V5-122P, V5-132P, V5-431P, V5-
p3, c2      Aspire V5           V5-473P           2017/10/23
                                                                      Accused Products, e.g.,                    432PG, V5-452PG, V5-471P, V5-471PG, 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 41                                    V5-472P, V5-472PG, V5-473PG, V5-     Products, e.g., page 8-9
                                                                                                                 552P, V5-552PG, V5-561P, V5-561PG,
                                                                                                                 V5-572P, V5-572PG, V5-573P, V5-
                                                                                                                 573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V and V5 Families
                                                                      3rd Amended                                Model Nos.: EC5-471P, EC5-471PG, V3-
                                                                      Identification of                          473P, V5-122P, V5-132P, V5-431P, V5-
p3, c2      Aspire V5-552       V5-552            2017/10/23
                                                                      Accused Products, e.g.,                    432PG, V5-452PG, V5-471P, V5-471PG, 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 41                                    V5-472P, V5-472PG, V5-473PG, V5-     Products, e.g., page 8-9
                                                                                                                 552P, V5-552PG, V5-561P, V5-561PG,
                                                                                                                 V5-572P, V5-572PG, V5-573P, V5-
                                                                                                                 573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V and V5 Families
                                                                      3rd Amended                                Model Nos.: EC5-471P, EC5-471PG, V3-
                                                                      Identification of                          473P, V5-122P, V5-132P, V5-431P, V5-
p3, c2      Aspire V5-552       V5-552G           2017/10/23
                                                                      Accused Products, e.g.,                    432PG, V5-452PG, V5-471P, V5-471PG, 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 41                                    V5-472P, V5-472PG, V5-473PG, V5-     Products, e.g., page 8-9
                                                                                                                 552P, V5-552PG, V5-561P, V5-561PG,
                                                                                                                 V5-572P, V5-572PG, V5-573P, V5-
                                                                                                                 573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V and V5 Families
                                                                      3rd Amended                                Model Nos.: EC5-471P, EC5-471PG, V3-
                                                                      Identification of                          473P, V5-122P, V5-132P, V5-431P, V5-
p3, c2      Aspire V5-561       V5-561            2017/10/23
                                                                      Accused Products, e.g.,                    432PG, V5-452PG, V5-471P, V5-471PG, 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 41                                    V5-472P, V5-472PG, V5-473PG, V5-     Products, e.g., page 8-9
                                                                                                                 552P, V5-552PG, V5-561P, V5-561PG,
                                                                                                                 V5-572P, V5-572PG, V5-573P, V5-
                                                                                                                 573PG



                                                                                             29
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 51 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)

                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V and V5 Families
                                                                      3rd Amended                                Model Nos.: EC5-471P, EC5-471PG, V3-
                                                                      Identification of                          473P, V5-122P, V5-132P, V5-431P, V5-
p3, c2      Aspire V5-561       V5-561G           2017/10/23
                                                                      Accused Products, e.g.,                    432PG, V5-452PG, V5-471P, V5-471PG, 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 41                                    V5-472P, V5-472PG, V5-473PG, V5-     Products, e.g., page 8-9
                                                                                                                 552P, V5-552PG, V5-561P, V5-561PG,
                                                                                                                 V5-572P, V5-572PG, V5-573P, V5-
                                                                                                                 573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V and V5 Families
                                                                      3rd Amended                                Model Nos.: EC5-471P, EC5-471PG, V3-
                                                                      Identification of                          473P, V5-122P, V5-132P, V5-431P, V5-
p3, c2      Aspire V5-572       V5-572            2017/10/23
                                                                      Accused Products, e.g.,                    432PG, V5-452PG, V5-471P, V5-471PG, 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 41                                    V5-472P, V5-472PG, V5-473PG, V5-     Products, e.g., page 8-9
                                                                                                                 552P, V5-552PG, V5-561P, V5-561PG,
                                                                                                                 V5-572P, V5-572PG, V5-573P, V5-
                                                                                                                 573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V and V5 Families
                                                                      3rd Amended                                Model Nos.: EC5-471P, EC5-471PG, V3-
                                                                      Identification of                          473P, V5-122P, V5-132P, V5-431P, V5-
p3, c2      Aspire V5-572       V5-572G           2017/10/23
                                                                      Accused Products, e.g.,                    432PG, V5-452PG, V5-471P, V5-471PG, 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 41                                    V5-472P, V5-472PG, V5-473PG, V5-     Products, e.g., page 8-9
                                                                                                                 552P, V5-552PG, V5-561P, V5-561PG,
                                                                                                                 V5-572P, V5-572PG, V5-573P, V5-
                                                                                                                 573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7




                                                                                             30
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 52 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)


                                                                                                                 Aspire V and V5 Families
                                                                      3rd Amended                                Model Nos.: EC5-471P, EC5-471PG, V3-
                                                                      Identification of                          473P, V5-122P, V5-132P, V5-431P, V5-
p3, c2      Aspire V5-573       V5-573            2017/10/23
                                                                      Accused Products, e.g.,                    432PG, V5-452PG, V5-471P, V5-471PG, 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 41                                    V5-472P, V5-472PG, V5-473PG, V5-     Products, e.g., page 8-9
                                                                                                                 552P, V5-552PG, V5-561P, V5-561PG,
                                                                                                                 V5-572P, V5-572PG, V5-573P, V5-
                                                                                                                 573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V and V5 Families
                                                                      3rd Amended                                Model Nos.: EC5-471P, EC5-471PG, V3-
                                                                      Identification of                          473P, V5-122P, V5-132P, V5-431P, V5-
p3, c2      Aspire V5-573       V5-573G           2017/10/23
                                                                      Accused Products, e.g.,                    432PG, V5-452PG, V5-471P, V5-471PG, 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 41                                    V5-472P, V5-472PG, V5-473PG, V5-     Products, e.g., page 8-9
                                                                                                                 552P, V5-552PG, V5-561P, V5-561PG,
                                                                                                                 V5-572P, V5-572PG, V5-573P, V5-
                                                                                                                 573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V and V5 Families
                                                                      3rd Amended                                Model Nos.: EC5-471P, EC5-471PG, V3-
                                                                      Identification of                          473P, V5-122P, V5-132P, V5-431P, V5-
p3, c2      Aspire V5-591       V5-591G           2017/10/23
                                                                      Accused Products, e.g.,                    432PG, V5-452PG, V5-471P, V5-471PG, 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 23                                    V5-472P, V5-472PG, V5-473PG, V5-     Products, e.g., page 8-9
                                                                                                                 552P, V5-552PG, V5-561P, V5-561PG,
                                                                                                                 V5-572P, V5-572PG, V5-573P, V5-
                                                                                                                 573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                              2016/06/17         Aspire V Family
                                                                      3rd Amended                                                                     Products, e.g., page 7
                                                                      Identification of                          Aspire V and V7 Families
p3, c2      Aspire V7           V7-481            2017/10/23
                                                                      Accused Products, e.g.,                    Model Nos.: V7-481P, V7-481PG, V7-   1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 41                                    482P, V7-482PG, V7-581P, V7-581PG,   Products, e.g., page 8-9
                                                                                                                 V7-582P, V7-582PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                      3rd Amended                                                                     Products, e.g., page 7




                                                                                             31
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 53 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                                Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                               Family /Family Members Identified
                                                                                                Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                         (Citation)
                                                                                                (Date)

                                                                      Identification of                             Aspire V and V7 Families
p4, c1      Aspire V7           V7-581            2017/10/23
                                                                      Accused Products, e.g.,                       Model Nos.: V7-481P, V7-481PG, V7-   1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                      page 41                                       482P, V7-482PG, V7-581P, V7-581PG,   Products, e.g., page 8-9
                                                                                                                    V7-582P, V7-582PG
                                                                      3rd Amended
                                                                      Identification of
p4, c1      Veriton M           VM4640G           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 24
                                                                      3rd Amended
                                                                      Identification of
p4, c1      Veriton N           VN2510G           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25
                                                                      3rd Amended
                                                                      Identification of
p4, c1      Veriton N           VN4640G           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25
                                                                      3rd Amended                                                                        Initial Identification of Accused
                                                                                                2016/06/17          Aspire V Nitro Family
                                                                      Identification of                                                                  Products, e.g., page 7
p4, c1      Aspire V Nitro      VN7-571           2017/10/23
                                                                      Accused Products, e.g.,                       Aspire V Nitro Family                1st Amended Identification of Accused
                                                                                                2016/08/26
                                                                      page 23                                       Model No.: VN7-572TG                 Products, e.g., page 8
                                                                      3rd Amended                                                                        Initial Identification of Accused
                                                                                                2016/06/17          Aspire V Nitro Family
                                                                      Identification of                                                                  Products, e.g., page 7
p4, c1      Aspire V Nitro      VN7-571G          2017/10/23
                                                                      Accused Products, e.g.,                       Aspire V Nitro Family                1st Amended Identification of Accused
                                                                                                2016/08/26
                                                                      page 23                                       Model No.: VN7-572TG                 Products, e.g., page 8
                                                                      3rd Amended                                                                        Initial Identification of Accused
                                                                                                2016/06/17          Aspire V Nitro Family
                                                                      Identification of                                                                  Products, e.g., page 7
p4, c1      Aspire V Nitro      VN7-572           2017/10/23
                                                                      Accused Products, e.g.,                       Aspire V Nitro Family                1st Amended Identification of Accused
                                                                                                2016/08/26
                                                                      page 40                                       Model No.: VN7-572TG                 Products, e.g., page 8
                                                                      3rd Amended                                                                        Initial Identification of Accused
                                                                                                2016/06/17          Aspire V Nitro Family
                                                                      Identification of                                                                  Products, e.g., page 7
p4, c1      Aspire V Nitro      VN7-572G          2017/10/23
                                                                      Accused Products, e.g.,                       Aspire V Nitro Family                1st Amended Identification of Accused
                                                                                                2016/08/26
                                                                      page 40                                       Model No.: VN7-572TG                 Products, e.g., page 8
                                                                      3rd Amended                                                                        Initial Identification of Accused
                                                                                                2016/06/17          Aspire V Nitro Family
                                                                      Identification of                                                                  Products, e.g., page 7
p4, c1      Aspire V Nitro      VN7-572T          2017/10/23
                                                                      Accused Products, e.g.,                       Aspire V Nitro Family                1st Amended Identification of Accused
                                                                                                2016/08/26
                                                                      page 40                                       Model No.: VN7-572TG                 Products, e.g., page 8
                                                                      3rd Amended                                                                        Initial Identification of Accused
                                                                                                2016/06/17          Aspire V Nitro Family
                                                                      Identification of                                                                  Products, e.g., page 7
p4, c1      Aspire V Nitro      VN7-591G          2017/10/23
                                                                      Accused Products, e.g.,                       Aspire V Nitro Family                1st Amended Identification of Accused
                                                                                                2016/08/26
                                                                      page 40                                       Model No.: VN7-572TG                 Products, e.g., page 8
                                                                      3rd Amended                                                                        Initial Identification of Accused
                                                                                                2016/06/17          Aspire V Nitro Family
                                                                      Identification of                                                                  Products, e.g., page 7
p4, c1      Aspire V Nitro      VN7-592G          2017/10/23


                                                                                                32
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 54 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                                Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                                Family /Family Members Identified
                                                                                                Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                          (Citation)
                                                                                                (Date)
p4, c1      Aspire V Nitro      VN7-592G          2017/10/23
                                                                      Accused Products, e.g.,                       Aspire V Nitro Family                 1st Amended Identification of Accused
                                                                                                2016/08/26
                                                                      page 40                                       Model No.: VN7-572TG                  Products, e.g., page 8
                                                                      3rd Amended                                                                         Initial Identification of Accused
                                                                                                2016/06/17          Aspire V Nitro Family
                                                                      Identification of                                                                   Products, e.g., page 7
p4, c1      Aspire V Nitro      VN7-791G          2017/10/23
                                                                      Accused Products, e.g.,                       Aspire V Nitro Family                 1st Amended Identification of Accused
                                                                                                2016/08/26
                                                                      page 40                                       Model No.: VN7-572TG                  Products, e.g., page 8
                                                                      3rd Amended                                                                         Initial Identification of Accused
                                                                                                2016/06/17          Aspire V Nitro Family
                                                                      Identification of                                                                   Products, e.g., page 7
p4, c1      Aspire V Nitro      VN7-792G          2017/10/23
                                                                      Accused Products, e.g.,                       Aspire V Nitro Family                 1st Amended Identification of Accused
                                                                                                2016/08/26
                                                                      page 40                                       Model No.: VN7-572TG                  Products, e.g., page 8
                                                                      3rd Amended
                                                                      Identification of
p4, c1      Veriton X           VX2640G           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25
                                                                      3rd Amended
                                                                      Identification of
p4, c1      Veriton X           VX4640G           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25
                                                                      3rd Amended
                                                                      Identification of
p4, c1      Veriton X           VX6640G           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 25
                                                                      3rd Amended
                                                                      Identification of
p4, c1      Veriton Z           VZ4640G           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 13
                                                                      3rd Amended
                                                                      Identification of
p4, c1      Veriton Z           VZ4820G           2017/10/23
                                                                      Accused Products, e.g.,
                                                                      page 13
                                                                      Final Infringement
p4, c1                          A101              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 52
                                                                                                                    Iconia, Iconia Tab 7, Tab 8, and Tab 10
                                                                      Final Infringement                            Families
                                                                                                                                                            1st Amended Identification of Accused
p4, c1                          A1-724            2018/02/02          Contentions (Appendix 2016/08/26              Model Nos.: A1-830, A3-A30, A1-713,
                                                                                                                                                            Products, e.g., page 6-7
                                                                      AD), e.g., page 52                            A1-713HD, A1-840FHD, A1-850, A100,
                                                                                                                    A200, A500, A501




                                                                                                33
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 55 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                                  Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                            (Citation)
                                                                                              (Date)

                                                                                                                  Iconia, Iconia Tab 7, Tab 8, and Tab 10
                                                                      Final Infringement                          Families
                                                                                                                                                            1st Amended Identification of Accused
p4, c1                          A1-734            2018/02/02          Contentions (Appendix 2016/08/26            Model Nos.: A1-830, A3-A30, A1-713,
                                                                                                                                                            Products, e.g., page 6-7
                                                                      AD), e.g., page 52                          A1-713HD, A1-840FHD, A1-850, A100,
                                                                                                                  A200, A500, A501
                                                                                                                  Iconia, Iconia Tab 7, Tab 8, and Tab 10
                                                                      Final Infringement                          Families
                                                                                                                                                            1st Amended Identification of Accused
p4, c1                          A211              2018/02/02          Contentions (Appendix 2016/08/26            Model Nos.: A1-830, A3-A30, A1-713,
                                                                                                                                                            Products, e.g., page 6-7
                                                                      AD), e.g., page 52                          A1-713HD, A1-840FHD, A1-850, A100,
                                                                                                                  A200, A500, A501
                                                                                                                  Iconia, Iconia Tab 7, Tab 8, and Tab 10
                                                                      Final Infringement                          Families
                                                                                                                                                            1st Amended Identification of Accused
p4, c1                          A3-A11            2018/02/02          Contentions (Appendix 2016/08/26            Model Nos.: A1-830, A3-A30, A1-713,
                                                                                                                                                            Products, e.g., page 6-7
                                                                      AD), e.g., page 52                          A1-713HD, A1-840FHD, A1-850, A100,
                                                                                                                  A200, A500, A501
                                                                                                                  Iconia, Iconia Tab 7, Tab 8, and Tab 10
                                                                      Final Infringement                          Families
                                                                                                                                                            1st Amended Identification of Accused
p4, c1                          A511              2018/02/02          Contentions (Appendix 2016/08/26            Model Nos.: A1-830, A3-A30, A1-713,
                                                                                                                                                            Products, e.g., page 6-7
                                                                      AD), e.g., page 52                          A1-713HD, A1-840FHD, A1-850, A100,
                                                                                                                  A200, A500, A501
                                                                      Final Infringement
p4, c1      AZ3101G             AZ3101G           2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p4, c1                          AZ3760            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p4, c1                          AZ3800            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p4, c1                          AZ5100            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p4, c1                          AZ5760            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 45




                                                                                              34
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 56 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                               Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                         (Citation)
                                                                                              (Date)


                                                                      Final Infringement
p4, c1                          AZ5770            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 45

                                                                      Final Infringement
p4, c1                          AZ5800            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 45

                                                                                                                  Iconia, Iconia One 7, and Iconia One 8
                                                                                                                  Families
                                                                                                                                                         1st Amended Identification of Accused
                                                                                              2016/08/26          Model Nos.: A1-830, B1-720, B1-721,
                                                                                                                                                         Products, e.g., pages 6-7
                                                                                                                  B1-730, B1-730HD, B1-750, B1-760, B1-
                                                                                                                  760HD, B1-770, B1-820, B1-830
                                                                      Final Infringement
p4, c1                          B1-711            2018/02/02          Contentions (Appendix                       Iconia, Iconia One 7, Iconia One 8, and
                                                                      AD), e.g., page 53                          Iconia One 10 Families
                                                                                                                  Model Nos.: A1-830, B1-720, B1-721,
                                                                                                                                                          2nd Amended Identification of
                                                                                              2017/01/09          B1-730, B1-730HD, B1-750, B1-760, B1-
                                                                                                                                                          Accused Products, e.g., pages 7-11
                                                                                                                  760HD, B1-770, B1-780, B1-810, B1-
                                                                                                                  820, B1-830, B1-850, B3-A10, B3-A20,
                                                                                                                  B3-A30
                                                                                                                  Iconia, Iconia One 7, and Iconia One 8
                                                                                                                  Families
                                                                                                                                                         1st Amended Identification of Accused
                                                                                              2016/08/26          Model Nos.: A1-830, B1-720, B1-721,
                                                                                                                                                         Products, e.g., pages 6-7
                                                                                                                  B1-730, B1-730HD, B1-750, B1-760, B1-
                                                                                                                  760HD, B1-770, B1-820, B1-830
                                                                      Final Infringement
p4, c1                          B1-723            2018/02/02          Contentions (Appendix                       Iconia, Iconia One 7, Iconia One 8, and
                                                                      AD), e.g., page 53                          Iconia One 10 Families
                                                                                                                  Model Nos.: A1-830, B1-720, B1-721,
                                                                                                                                                          2nd Amended Identification of
                                                                                              2017/01/09          B1-730, B1-730HD, B1-750, B1-760, B1-
                                                                                                                                                          Accused Products, e.g., pages 7-11
                                                                                                                  760HD, B1-770, B1-780, B1-810, B1-
                                                                                                                  820, B1-830, B1-850, B3-A10, B3-A20,
                                                                                                                  B3-A30
                                                                                                                  Iconia, Iconia One 7, and Iconia One 8
                                                                                                                  Families
                                                                                                                                                         1st Amended Identification of Accused
                                                                                              2016/08/26          Model Nos.: A1-830, B1-720, B1-721,
                                                                                                                                                         Products, e.g., pages 6-7
                                                                                                                  B1-730, B1-730HD, B1-750, B1-760, B1-
                                                                                                                  760HD, B1-770, B1-820, B1-830
                                                                      Final Infringement




                                                                                              35
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 57 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                                Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                          (Citation)
                                                                                              (Date)

p4, c1                          B1-733            2018/02/02          Contentions (Appendix                       Iconia, Iconia One 7, Iconia One 8, and
                                                                      AD), e.g., page 53                          Iconia One 10 Families
                                                                                                                  Model Nos.: A1-830, B1-720, B1-721,
                                                                                                                                                          2nd Amended Identification of
                                                                                              2017/01/09          B1-730, B1-730HD, B1-750, B1-760, B1-
                                                                                                                                                          Accused Products, e.g., pages 7-11
                                                                                                                  760HD, B1-770, B1-780, B1-810, B1-
                                                                                                                  820, B1-830, B1-850, B3-A10, B3-A20,
                                                                                                                  B3-A30
                                                                                                                  Iconia, Iconia One 7, Iconia One 8, and
                                                                                                                  Iconia One 10 Families
                                                                      Final Infringement                          Model Nos.: A1-830, B1-720, B1-721,
                                                                                                                                                          2nd Amended Identification of
p4, c1                          B3-A20B           2018/02/02          Contentions (Appendix 2017/01/09            B1-730, B1-730HD, B1-750, B1-760, B1-
                                                                                                                                                          Accused Products, e.g., pages 7-11
                                                                      AD), e.g., page 53                          760HD, B1-770, B1-780, B1-810, B1-
                                                                                                                  820, B1-830, B1-850, B3-A10, B3-A20,
                                                                                                                  B3-A30
                                                                                                                  Iconia, Iconia One 7, Iconia One 8, and
                                                                                                                  Iconia One 10 Families
                                                                      Final Infringement                          Model Nos.: A1-830, B1-720, B1-721,
                                                                                                                                                          2nd Amended Identification of
p4, c1                          B3-A32            2018/02/02          Contentions (Appendix 2017/01/09            B1-730, B1-730HD, B1-750, B1-760, B1-
                                                                                                                                                          Accused Products, e.g., pages 7-11
                                                                      AD), e.g., page 53                          760HD, B1-770, B1-780, B1-810, B1-
                                                                                                                  820, B1-830, B1-850, B3-A10, B3-A20,
                                                                                                                  B3-A30
                                                                      Final Infringement
p4, c1                          E120              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 51

                                                                      Final Infringement
p4, c1                          E140              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 51
                                                                                                                  Aspire E1 Family
                                                                                                                  Model Nos.: E1-410P, E1-410PG, E1-
                                                                      Final Infringement
                                                                                                                  430P, E1-430PG, E1-432P, E1-470P, E1-   1st Amended Identification of Accused
p4, c1                          E1-471            2018/02/02          Contentions (Appendix 2016/08/26
                                                                                                                  470PG, E1-472P, E1-472PG, E1-510P,      Products, e.g., page 7
                                                                      AD), e.g., page 48
                                                                                                                  E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                  572PG
                                                                                                                  Aspire E1 Family
                                                                                                                  Model Nos.: E1-410P, E1-410PG, E1-
                                                                      Final Infringement
                                                                                                                  430P, E1-430PG, E1-432P, E1-470P, E1-   1st Amended Identification of Accused
p4, c2                          E1-4710           2018/02/02          Contentions (Appendix 2016/08/26
                                                                                                                  470PG, E1-472P, E1-472PG, E1-510P,      Products, e.g., page 7
                                                                      AD), e.g., page 48
                                                                                                                  E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                  572PG




                                                                                              36
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 58 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                              Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                        (Citation)
                                                                                              (Date)


                                                                      Final Infringement
p4, c2                          E400              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 51
                                                                                                                                                        Initial Identification of Accused
                                                                                              2016/06/17          Aspire E Family
                                                                                                                                                        Products, e.g., page 7
                                                                                                                  Aspire E Family
                                                                                                                  Model Nos.: E5-471P, E5-471PG, E5-
                                                                                                                                                        1st Amended Identification of Accused
                                                                                              2016/08/26          473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                                                                                                        Products, e.g., page 7
                                                                                                                  531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                  573T, E5-573TG, E5-574T, E5-574TG

                                                                                                                  Aspire E Family
                                                                                                                  Model Nos.: E5-422, E5-422G, E5-432,
                                                                                                                  E5-432G, E5-452, E5-452G, E5-471P,
                                                                      Final Infringement                          E5-471PG, E5-473, E5-473G, E5-473T,
p4, c2                          E5-476            2018/02/02          Contentions (Appendix                       E5-473TG, E5-474, E5-474G, E5-474T,
                                                                      AD), e.g., page 48                          E5-474T, E5-474TG, E5-491G, E5-511,
                                                                                                                  E5-511G, E5-511P, E5-522, E5-522G,
                                                                                                                  E5-531, E5-531G, E5-531P, E5-531PG,
                                                                                                                                                        3rd Amended Identification of
                                                                                              2017/10/23          E5-532, E5-532G, E5-532T, E5-551, E5-
                                                                                                                                                        Accused Products, e.g., page 20
                                                                                                                  551G, E5-552, E5-552G, E5-571, E5-
                                                                                                                  571G, E5-571P, E5-571PG, E5-573, E5-
                                                                                                                  573G, E5-573T, E5-573TG, E5-574, E5-
                                                                                                                  574G, E5-574T, E5-574TG, E5-575, E5-
                                                                                                                  575G, E5-553, E5-553G, E5-523, E5-
                                                                                                                  774G, E5-522, E5-772, E5-575T, E5-
                                                                                                                  576G, E5-752, E5-752G, E5-722, E5-
                                                                                                                  722G, E5-773, E5-773G, EK-571G
                                                                                                                                                        Initial Identification of Accused
                                                                                              2016/06/17          Aspire E Family
                                                                                                                                                        Products, e.g., page 7
                                                                                                                  Aspire E Family
                                                                                                                  Model Nos.: E5-471P, E5-471PG, E5-
                                                                                                                                                        1st Amended Identification of Accused
                                                                                              2016/08/26          473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                                                                                                        Products, e.g., page 7
                                                                                                                  531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                  573T, E5-573TG, E5-574T, E5-574TG




                                                                                              37
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 59 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                              Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                        (Citation)
                                                                                              (Date)


                                                                                                                  Aspire E Family
                                                                                                                  Model Nos.: E5-422, E5-422G, E5-432,
                                                                                                                  E5-432G, E5-452, E5-452G, E5-471P,
                                                                      Final Infringement                          E5-471PG, E5-473, E5-473G, E5-473T,
p4, c2                          E5-491            2018/02/02          Contentions (Appendix                       E5-473TG, E5-474, E5-474G, E5-474T,
                                                                      AD), e.g., page 48                          E5-474T, E5-474TG, E5-491G, E5-511,
                                                                                                                  E5-511G, E5-511P, E5-522, E5-522G,
                                                                                                                  E5-531, E5-531G, E5-531P, E5-531PG,
                                                                                                                                                        3rd Amended Identification of
                                                                                              2017/10/23          E5-532, E5-532G, E5-532T, E5-551, E5-
                                                                                                                                                        Accused Products, e.g., page 20
                                                                                                                  551G, E5-552, E5-552G, E5-571, E5-
                                                                                                                  571G, E5-571P, E5-571PG, E5-573, E5-
                                                                                                                  573G, E5-573T, E5-573TG, E5-574, E5-
                                                                                                                  574G, E5-574T, E5-574TG, E5-575, E5-
                                                                                                                  575G, E5-553, E5-553G, E5-523, E5-
                                                                                                                  774G, E5-522, E5-772, E5-575T, E5-
                                                                                                                  576G, E5-752, E5-752G, E5-722, E5-
                                                                                                                  722G, E5-773, E5-773G, EK-571G
                                                                                                                                                        Initial Identification of Accused
                                                                                              2016/06/17          Aspire E Family
                                                                                                                                                        Products, e.g., page 7
                                                                                                                  Aspire E Family
                                                                                                                  Model Nos.: E5-471P, E5-471PG, E5-
                                                                                                                                                        1st Amended Identification of Accused
                                                                                              2016/08/26          473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                                                                                                        Products, e.g., page 7
                                                                                                                  531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                  573T, E5-573TG, E5-574T, E5-574TG




                                                                                              38
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 60 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                              Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                        (Citation)
                                                                                              (Date)


                                                                                                                  Aspire E Family
                                                                                                                  Model Nos.: E5-422, E5-422G, E5-432,
                                                                                                                  E5-432G, E5-452, E5-452G, E5-471P,
                                                                      Final Infringement                          E5-471PG, E5-473, E5-473G, E5-473T,
p4, c2                          E5-572            2018/02/02          Contentions (Appendix                       E5-473TG, E5-474, E5-474G, E5-474T,
                                                                      AD), e.g., page 48                          E5-474T, E5-474TG, E5-491G, E5-511,
                                                                                                                  E5-511G, E5-511P, E5-522, E5-522G,
                                                                                                                  E5-531, E5-531G, E5-531P, E5-531PG,
                                                                                                                                                        3rd Amended Identification of
                                                                                              2017/10/23          E5-532, E5-532G, E5-532T, E5-551, E5-
                                                                                                                                                        Accused Products, e.g., page 20
                                                                                                                  551G, E5-552, E5-552G, E5-571, E5-
                                                                                                                  571G, E5-571P, E5-571PG, E5-573, E5-
                                                                                                                  573G, E5-573T, E5-573TG, E5-574, E5-
                                                                                                                  574G, E5-574T, E5-574TG, E5-575, E5-
                                                                                                                  575G, E5-553, E5-553G, E5-523, E5-
                                                                                                                  774G, E5-522, E5-772, E5-575T, E5-
                                                                                                                  576G, E5-752, E5-752G, E5-722, E5-
                                                                                                                  722G, E5-773, E5-773G, EK-571G

                                                                      Final Infringement
p4, c2                          EC-471            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 48

                                                                      Final Infringement
p4, c2                          ES1-732           2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 48

                                                                      Final Infringement
p4, c2                          EX2520            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 48

                                                                      Final Infringement
p4, c2                          F5-521            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 48

                                                                      Final Infringement
p4, c2                          F5-551            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 48

                                                                      Final Infringement
p4, c2                          G9000             2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 48



                                                                                              39
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 61 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                              (Date)


                                                                      Final Infringement
p4, c2                          G9100             2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 48

                                                                      Final Infringement
p4, c2                          G9-591R           2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 48

                                                                      Final Infringement
p4, c2                          G9-592R           2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 48

                                                                      Final Infringement
p4, c2                          K40-10            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 49

                                                                      Final Infringement
p4, c2                          K50-20            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 49

                                                                      Final Infringement
                                                                                                                  Aspire M3 Family                     3rd Amended Identification of
p4, c2                          M3-481            2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: M3-581PT, M581PTG        Accused Products, e.g., page 12
                                                                      AD), e.g., page 49

                                                                      Final Infringement
                                                                                                                  Aspire M3 Family                     3rd Amended Identification of
p4, c2                          M3-481T           2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: M3-581PT, M581PTG        Accused Products, e.g., page 12
                                                                      AD), e.g., page 49

                                                                      Final Infringement
                                                                                                                  Aspire M3 Family                     3rd Amended Identification of
p4, c2                          M3-580            2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: M3-581PT, M581PTG        Accused Products, e.g., page 12
                                                                      AD), e.g., page 49

                                                                      Final Infringement
                                                                                                                  Aspire M3 Family                     3rd Amended Identification of
p4, c2                          M3-5800T          2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: M3-581PT, M581PTG        Accused Products, e.g., page 12
                                                                      AD), e.g., page 49

                                                                      Final Infringement
                                                                                                                  Aspire M3 Family                     3rd Amended Identification of
p4, c2                          M3-581            2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: M3-581PT, M581PTG        Accused Products, e.g., page 12
                                                                      AD), e.g., page 49




                                                                                              40
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 62 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                              (Date)


                                                                      Final Infringement
                                                                                                                  Aspire M3 Family                     3rd Amended Identification of
p4, c2                          M3-5810T          2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: M3-581PT, M581PTG        Accused Products, e.g., page 12
                                                                      AD), e.g., page 49

                                                                      Final Infringement
                                                                                                                  Aspire M5 Family                     3rd Amended Identification of
p4, c2                          M5-481            2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: M5-582PT, M5-583P        Accused Products, e.g., page 12
                                                                      AD), e.g., page 49

                                                                      Final Infringement
                                                                                                                  Aspire M5 Family                     3rd Amended Identification of
p4, c2                          M5-581            2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: M5-582PT, M5-583P        Accused Products, e.g., page 12
                                                                      AD), e.g., page 49

                                                                      Final Infringement
                                                                                                                  Aspire M5 Family                     3rd Amended Identification of
p4, c2                          M5-805T           2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: M5-582PT, M5-583P        Accused Products, e.g., page 12
                                                                      AD), e.g., page 49

                                                                      Final Infringement
p4, c2                          MM1-571           2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 49

                                                                      Final Infringement
p4, c2                          S100FF            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 52

                                                                      Final Infringement
p4, c2                          S110              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 52

                                                                      Final Infringement
p4, c2                          S30-10            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 52

                                                                      Final Infringement
                                                                                                                  Aspire S3 Family                     1st Amended Identification of Accused
p4, c2                          S3-331            2018/02/02          Contentions (Appendix 2016/08/26
                                                                                                                  Model Nos.: S3-392, S3-392G          Products, e.g., pages 8
                                                                      AD), e.g., page 52

                                                                      Final Infringement
p4, c2                          SQA2640G          2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 45




                                                                                              41
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 63 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                              (Date)


                                                                      Final Infringement
p4, c2                          SQA2660           2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 45

                                                                      Final Infringement
p4, c2                          SQA4660           2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 45

                                                                      Final Infringement
p4, c2                          T5000             2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 50

                                                                      Final Infringement
p4, c2                          TM5230            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 50

                                                                      Final Infringement
p4, c2                          TS3390            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 45
                                                                                                                                                       Initial Identification of Accused
                                                                                              2016/06/17          Aspire V Family
                                                                                                                                                       Products, e.g., page 7
                                                                      Final Infringement                          Aspire V Family
p4, c2                          v3-431            2018/02/02          Contentions (Appendix                       Model Nos.: V3-111P, V3-112P, V3-
                                                                                                                                                       1st Amended Identification of Accused
                                                                      AD), e.g., page 50    2016/08/26            472P, V3-472PG, V3-572P, V3-572PG,
                                                                                                                                                       Products, e.g., pages 8
                                                                                                                  V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                  575TG
                                                                                                                                                       Initial Identification of Accused
                                                                                              2016/06/17          Aspire V Family
                                                                                                                                                       Products, e.g., page 7
                                                                      Final Infringement                          Aspire V Family
p4, c2                          v3-4700           2018/02/02          Contentions (Appendix                       Model Nos.: V3-111P, V3-112P, V3-
                                                                                                                                                       1st Amended Identification of Accused
                                                                      AD), e.g., page 50    2016/08/26            472P, V3-472PG, V3-572P, V3-572PG,
                                                                                                                                                       Products, e.g., pages 8
                                                                                                                  V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                  575TG
                                                                                                                                                       Initial Identification of Accused
                                                                                              2016/06/17          Aspire V Family
                                                                                                                                                       Products, e.g., page 7
                                                                      Final Infringement                          Aspire V Family
p4, c2                          v3-4710           2018/02/02          Contentions (Appendix                       Model Nos.: V3-111P, V3-112P, V3-
                                                                                                                                                       1st Amended Identification of Accused
                                                                      AD), e.g., page 50    2016/08/26            472P, V3-472PG, V3-572P, V3-572PG,
                                                                                                                                                       Products, e.g., pages 8
                                                                                                                  V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                  575TG




                                                                                              42
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 64 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                              (Date)

                                                                                                                                                       Initial Identification of Accused
                                                                                              2016/06/17          Aspire V Family
                                                                                                                                                       Products, e.g., page 7
                                                                      Final Infringement                          Aspire V Family
p5, c1                          V3-5700           2018/02/02          Contentions (Appendix                       Model Nos.: V3-111P, V3-112P, V3-
                                                                                                                                                       1st Amended Identification of Accused
                                                                      AD), e.g., page 50    2016/08/26            472P, V3-472PG, V3-572P, V3-572PG,
                                                                                                                                                       Products, e.g., pages 8
                                                                                                                  V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                  575TG
                                                                                                                                                       Initial Identification of Accused
                                                                                              2016/06/17          Aspire V Family
                                                                                                                                                       Products, e.g., page 7
                                                                      Final Infringement                          Aspire V Family
p5, c1                          V3-7700           2018/02/02          Contentions (Appendix                       Model Nos.: V3-111P, V3-112P, V3-
                                                                                                                                                       1st Amended Identification of Accused
                                                                      AD), e.g., page 51    2016/08/26            472P, V3-472PG, V3-572P, V3-572PG,
                                                                                                                                                       Products, e.g., pages 8
                                                                                                                  V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                  575TG
                                                                                                                                                       Initial Identification of Accused
                                                                                              2016/06/17          Aspire V Family
                                                                                                                                                       Products, e.g., page 7
                                                                                                                  Aspire V and V5 Families
                                                                                                                  Model Nos.: EC5-471P, EC5-471PG, V3-
                                                                                                                  473P, V5-122P, V5-132P, V5-431P, V5-
                                                                                                                  432PG, V5-452PG, V5-471P, V5-471PG, 1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                                                                  V5-472P, V5-472PG, V5-473PG, V5-     Products, e.g., pages 9
                                                                                                                  552P, V5-552PG, V5-561P, V5-561PG,
                                                                      Final Infringement                          V5-572P, V5-572PG, V5-573P, V5-
p5, c1                          V5-591            2018/02/02          Contentions (Appendix                       573PG
                                                                      AD), e.g., page 51
                                                                                                                  Aspire V and V5 Families
                                                                                                                  Model Nos.: EC5-471P, EC5-471PG, V3-
                                                                                                                  473P, V5-122P, V5-132P, V5-431P, V5-
                                                                                                                  432PG, V5-452PG, V5-471P, V5-471PG, 3rd Amended Identification of
                                                                                              2017/10/23
                                                                                                                  V5-472P, V5-472PG, V5-473PG, V5-     Accused Products, e.g., page 23
                                                                                                                  552P, V5-552PG, V5-561P, V5-561PG,
                                                                                                                  V5-572P, V5-572PG, V5-573P, V5-
                                                                                                                  573PG, V5-591G
                                                                                                                                                       Initial Identification of Accused
                                                                                              2016/06/17          Aspire V and V Nitro Families
                                                                                                                                                       Products, e.g., page 7
                                                                                                                  Aspire V and V Nitro Families        1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                                                                  Model Nos.: VN7-572TG                Products, e.g., pages 8
                                                                      Final Infringement




                                                                                              43
                                      Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 65 of 91
                                               ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                              (Date)
                                                                      Final Infringement
p5, c1                          VN7-591           2018/02/02          Contentions (Appendix                       Aspire V and V Nitro Families
                                                                      AD), e.g., page 51                          Model Nos.: VN7-572TG, VN7-572T,
                                                                                                                                                    3rd Amended Identification of
                                                                                              2017/10/23          VN7-572, VN7-572G, VN7-592G, VN7-
                                                                                                                                                    Accused Products, e.g., page 22-23
                                                                                                                  792G, VN7-593G, VN7-793G, VN7-
                                                                                                                  791G, VN7-591G, VN7-571, VN7-571G
                                                                                                                                                       Initial Identification of Accused
                                                                                              2016/06/17          Aspire V and V Nitro Families
                                                                                                                                                       Products, e.g., page 7
                                                                                                                  Aspire V and V Nitro Families        1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                                                                  Model Nos.: VN7-572TG                Products, e.g., pages 8
                                                                      Final Infringement
p5, c1                          VN7-592           2018/02/02          Contentions (Appendix                       Aspire V and V Nitro Families
                                                                      AD), e.g., page 51                          Model Nos.: VN7-572TG, VN7-572T,
                                                                                                                                                    3rd Amended Identification of
                                                                                              2017/10/23          VN7-572, VN7-572G, VN7-592G, VN7-
                                                                                                                                                    Accused Products, e.g., page 22-23
                                                                                                                  792G, VN7-593G, VN7-793G, VN7-
                                                                                                                  791G, VN7-591G, VN7-571, VN7-571G
                                                                                                                                                       Initial Identification of Accused
                                                                                              2016/06/17          Aspire V and V Nitro Families
                                                                                                                                                       Products, e.g., page 7
                                                                                                                  Aspire V and V Nitro Families        1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                                                                  Model Nos.: VN7-572TG                Products, e.g., pages 8
                                                                      Final Infringement
p5, c1                          VN7-791           2018/02/02          Contentions (Appendix                       Aspire V and V Nitro Families
                                                                      AD), e.g., page 51                          Model Nos.: VN7-572TG, VN7-572T,
                                                                                                                                                    3rd Amended Identification of
                                                                                              2017/10/23          VN7-572, VN7-572G, VN7-592G, VN7-
                                                                                                                                                    Accused Products, e.g., page 22-23
                                                                                                                  792G, VN7-593G, VN7-793G, VN7-
                                                                                                                  791G, VN7-591G, VN7-571, VN7-571G
                                                                                                                                                       Initial Identification of Accused
                                                                                              2016/06/17          Aspire V and V Nitro Families
                                                                                                                                                       Products, e.g., page 7
                                                                                                                  Aspire V and V Nitro Families        1st Amended Identification of Accused
                                                                                              2016/08/26
                                                                                                                  Model No.: VN7-572TG                 Products, e.g., pages 8
                                                                      Final Infringement
p5, c1                          VN7-792           2018/02/02          Contentions (Appendix                       Aspire V and V Nitro Families
                                                                      AD), e.g., page 51                          Model Nos.: VN7-572TG, VN7-572T,
                                                                                                                                                    3rd Amended Identification of
                                                                                              2017/10/23          VN7-572, VN7-572G, VN7-592G, VN7-
                                                                                                                                                    Accused Products, e.g., page 22-23
                                                                                                                  792G, VN7-593G, VN7-793G, VN7-
                                                                                                                  791G, VN7-591G, VN7-571, VN7-571G

                                                                      Final Infringement
                                                                                                                  Aspire VX15 Family                   3rd Amended Identification of
p5, c1                          VX5-591           2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model No.: VX5-591G                  Accused Products, e.g., page 25
                                                                      AD), e.g., page 51




                                                                                              44
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 66 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                              (Date)


                                                                      Final Infringement
                                                                                                                  Veriton Z Family                     3rd Amended Identification of
p5, c1                          VZ292G            2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 51

                                                                      Final Infringement
                                                                                                                  Veriton Z Family                     3rd Amended Identification of
p5, c1                          VZ293G            2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 46

                                                                      Final Infringement
                                                                                                                  Veriton Z Family                     3rd Amended Identification of
p5, c1                          VZ410             2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 46

                                                                      Final Infringement
                                                                                                                  Veriton Z Family                     3rd Amended Identification of
p5, c1                          VZ411             2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 46

                                                                      Final Infringement
                                                                                                                  Veriton Z Family                     3rd Amended Identification of
p5, c1                          VZ418G            2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 46

                                                                      Final Infringement
                                                                                                                  Veriton Z Family                     3rd Amended Identification of
p5, c1                          VZ430             2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 46

                                                                      Final Infringement
                                                                                                                  Veriton Z Family                     3rd Amended Identification of
p5, c1                          VZ430G            2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 46

                                                                      Final Infringement
                                                                                                                  Veriton Z Family                     3rd Amended Identification of
p5, c1                          VZ438G            2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 46

                                                                      Final Infringement
                                                                                                                  Veriton Z Family                     3rd Amended Identification of
p5, c1                          VZ4631G           2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 46

                                                                      Final Infringement
p5, c1                          Z5-501MT          2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 51




                                                                                              45
                                           Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 67 of 91
                                                    ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                                Family / Family
McBrayer Accused Product          Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                                Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)     (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                                (Date)


                                                                        Final Infringement
p5, c1                            ZX4251            2018/02/02          Contentions (Appendix
                                                                        AD), e.g., page 46

                                                                        Final Infringement
p5, c1                            ZX4310            2018/02/02          Contentions (Appendix
                                                                        AD), e.g., page 46

                                                                        Final Infringement
p5, c1                            ZX4350            2018/02/02          Contentions (Appendix
                                                                        AD), e.g., page 46

                                                                        Final Infringement
p5, c1                            ZX4450            2018/02/02          Contentions (Appendix
                                                                        AD), e.g., page 46

                                                                        Final Infringement
p5, c1                            ZX4930            2018/02/02          Contentions (Appendix
                                                                        AD), e.g., page 47

                                                                        Final Infringement
p5, c1                            ZX4950            2018/02/02          Contentions (Appendix
                                                                        AD), e.g., page 47

                                                                        Final Infringement
p5, c1                            ZX6350            2018/02/02          Contentions (Appendix
                                                                        AD), e.g., page 47

                                                                        Final Infringement
p5, c1                            ZX6351            2018/02/02          Contentions (Appendix
                                                                        AD), e.g., page 47

                                                                        Final Infringement
p5, c1                            ZX6960            2018/02/02          Contentions (Appendix
                                                                        AD), e.g., page 47

                                                                        Final Infringement
                                                                                                                                                         Initial Identification of Accused
p5, c1      Iconia Tab A110       A110              2018/02/02          Contentions (Appendix 2016/06/17            Iconia Tab A100, A500, A501, A200
                                                                                                                                                         Products, e.g., page 3
                                                                        AD), e.g., page 52
                                                                                                                                                         Initial Identification of Accused
                                                                                                2016/06/17          Iconia Tab 8
                                                                        Final Infringement                                                               Products, e.g., page 3
            Iconia Tab A1-860 /


                                                                                                46
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 68 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                             (Date)
            Iconia Tab A1-860 /
p5, c1                          A1-860            2018/02/02          Contentions (Appendix                      Iconia Tab 8 Family
            Iconia Tab 8                                                                                                                            1st Amended Identification of Accused
                                                                      AD), e.g., page 52    2016/08/26           Model Nos.: A1-840FHD, A1-850, W1-
                                                                                                                                                    Products, e.g., pages 6-7
                                                                                                                 810, W1-811
                                                                      Final Infringement
                                                                                                                                                       Initial Identification of Accused
p5, c1      Iconia Tab A210     A210              2018/02/02          Contentions (Appendix 2016/06/17           Iconia Tab A100, A500, A501, A200
                                                                                                                                                       Products, e.g., page 3
                                                                      AD), e.g., page 52
                                                                                                                                                       Initial Identification of Accused
                                                                                             2016/06/17          Iconia Tab 10 A3-A30
                                                                                                                                                       Products, e.g., page 3
                                                                      Final Infringement                         Iconia, Iconia Tab 7, Tab 8, and Tab 10
p5, c1      Iconia A3-A10       A3-A10            2018/02/02          Contentions (Appendix                      Families
                                                                                                                                                         1st Amended Identification of Accused
                                                                      AD), e.g., page 52    2016/08/26           Model Nos.: A1-830, A3-A30, A1-713,
                                                                                                                                                         Products, e.g., pages 6-7
                                                                                                                 A1-713HD, A1-840FHD, A1-850, A100,
                                                                                                                 A200, A500, A501
                                                                                                                                                         Initial Identification of Accused
                                                                                             2016/06/17          Iconia Tab 10 A3-A30
                                                                                                                                                         Products, e.g., page 3
                                                                      Final Infringement                         Iconia, Iconia Tab 7, Tab 8, and Tab 10
p5, c1      Iconia Tab 10       A3-A20            2018/02/02          Contentions (Appendix                      Families
                                                                                                                                                         1st Amended Identification of Accused
                                                                      AD), e.g., page 52    2016/08/26           Model Nos.: A1-830, A3-A30, A1-713,
                                                                                                                                                         Products, e.g., pages 6-7
                                                                                                                 A1-713HD, A1-840FHD, A1-850, A100,
                                                                                                                 A200, A500, A501
                                                                                                                                                         Initial Identification of Accused
                                                                                             2016/06/17          Iconia Tab 10 A3-A30
                                                                                                                                                         Products, e.g., page 3
                                                                      Final Infringement                         Iconia, Iconia Tab 7, Tab 8, and Tab 10
p5, c1      Iconia Tab 10       A3-A20FHD         2018/02/02          Contentions (Appendix                      Families
                                                                                                                                                         1st Amended Identification of Accused
                                                                      AD), e.g., page 52    2016/08/26           Model Nos.: A1-830, A3-A30, A1-713,
                                                                                                                                                         Products, e.g., pages 6-7
                                                                                                                 A1-713HD, A1-840FHD, A1-850, A100,
                                                                                                                 A200, A500, A501
                                                                                                                                                         Initial Identification of Accused
                                                                                             2016/06/17          Iconia Tab 10 A3-A30
                                                                                                                                                         Products, e.g., page 3
                                                                      Final Infringement                         Iconia, Iconia Tab 7, Tab 8, and Tab 10
p5, c1      Iconia Tab 10       A3-A40            2018/02/02          Contentions (Appendix                      Families
                                                                                                                                                         1st Amended Identification of Accused
                                                                      AD), e.g., page 52    2016/08/26           Model Nos.: A1-830, A3-A30, A1-713,
                                                                                                                                                         Products, e.g., pages 6-7
                                                                                                                 A1-713HD, A1-840FHD, A1-850, A100,
                                                                                                                 A200, A500, A501
                                                                      Final Infringement
                                                                                                                                                       Initial Identification of Accused
p5, c1      Iconia Tab A510     A510              2018/02/02          Contentions (Appendix 2016/06/17           Iconia Tab A100, A500, A501, A200
                                                                                                                                                       Products, e.g., page 3
                                                                      AD), e.g., page 52




                                                                                             47
                                       Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 69 of 91
                                                ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                              (Date)


                                                                      Final Infringement
            Aspire U / Aspire
p5, c1                          A5600U            2018/02/02          Contentions (Appendix
            A5600U
                                                                      AD), e.g., page 39

                                                                      Final Infringement
            Aspire U / Aspire
p5, c1                          A5600U-ER12       2018/02/02          Contentions (Appendix
            A5600U
                                                                      AD), e.g., page 39

                                                                      Final Infringement
            Aspire U / Aspire
p5, c1                          A5600U-UB12       2018/02/02          Contentions (Appendix
            A5600U
                                                                      AD), e.g., page 39

                                                                      Final Infringement
            Aspire U / Aspire
p5, c2                          A5600U-UB13       2018/02/02          Contentions (Appendix
            A5600U
                                                                      AD), e.g., page 39

                                                                      Final Infringement
            Aspire U / Aspire
p5, c2                          A5600U-UB25       2018/02/02          Contentions (Appendix
            A5600U
                                                                      AD), e.g., page 39

                                                                      Final Infringement
            Aspire U / Aspire
p5, c2                          A5600U-UB26       2018/02/02          Contentions (Appendix
            A5600U
                                                                      AD), e.g., page 39

                                                                      Final Infringement
            Aspire U / Aspire
p5, c2                          A5600U-UR11       2018/02/02          Contentions (Appendix
            A5600U
                                                                      AD), e.g., page 39

                                                                      Final Infringement
                                                                                                                                                       Initial Identification of Accused
p5, c2      Iconia Tab A700     A700              2018/02/02          Contentions (Appendix 2016/06/17            Iconia Tab A100, A500, A501, A200
                                                                                                                                                       Products, e.g., page 3
                                                                      AD), e.g., page 52

                                                                      Final Infringement
                                                                                                                                                       Initial Identification of Accused
p5, c2      Iconia Tab A701     A701              2018/02/02          Contentions (Appendix 2016/06/17            Iconia Tab A100, A500, A501, A200
                                                                                                                                                       Products, e.g., page 3
                                                                      AD), e.g., page 53

                                                                      Final Infringement
p5, c2      Aspire 7600U        A7600U            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 40




                                                                                              48
                                        Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 70 of 91
                                                 ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                              (Date)


                                                                      Final Infringement
p5, c2      Aspire A3           AA3-600           2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p5, c2      Aspire C20          AC20-720          2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p5, c2      Chromebook AC700 AC700                2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 47

                                                                      Final Infringement
            Aspire One
p5, c2                          AO1-131           2018/02/02          Contentions (Appendix
            Cloudbook 11
                                                                      AD), e.g., page 47

                                                                      Final Infringement
            Aspire One
p5, c2                          AO1-131M          2018/02/02          Contentions (Appendix
            Cloudbook 11
                                                                      AD), e.g., page 47

                                                                      Final Infringement
            Aspire One
p5, c2                          AO1-132           2018/02/02          Contentions (Appendix
            Cloudbook 11
                                                                      AD), e.g., page 47

                                                                      Final Infringement
            Aspire One
p5, c2                          AO1-431           2018/02/02          Contentions (Appendix
            Cloudbook 14
                                                                      AD), e.g., page 47

                                                                      Final Infringement
            Aspire One
p5, c2                          AO1-431M          2018/02/02          Contentions (Appendix
            Cloudbook 14
                                                                      AD), e.g., page 47

                                                                      Final Infringement
p5, c2      Aspire One 725      AO725             2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 47

                                                                      Final Infringement
p5, c2      Aspire One 756      AO756             2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 47




                                                                                              49
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 71 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                              Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                        (Citation)
                                                                                              (Date)


                                                                      Final Infringement
p5, c2                          AS3410            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 47

                                                                      Final Infringement
            Aspire Timeline
p5, c2                          AS3810T           2018/02/02          Contentions (Appendix
            AS3810T
                                                                      AD), e.g., page 47

                                                                      Final Infringement
            Aspire Timeline
p5, c2                          AS3810TZ          2018/02/02          Contentions (Appendix
            AS3810TZ
                                                                      AD), e.g., page 48
                                                                                                                                                        Initial Identification of Accused
                                                                      Final Infringement    2016/06/17            Aspire U5 Family
                                                                                                                                                        Products, e.g., page 6
p5, c2      Aspire U5-610       AU5-610           2018/02/02          Contentions (Appendix
                                                                                                                  Aspire U5 Family                      1st Amended Identification of Accused
                                                                      AD), e.g., page 44    2016/08/26
                                                                                                                  Model Nos.: AU5-620, U5-710           Products, e.g., pages 8
p5, c2      Aspire Z1220        AZ1220
                                                                                                                                                        Initial Identification of Accused
                                                                                            2016/06/17            Aspire Z1 Family
                                                                      Final Infringement                                                                Products, e.g., page 6
p5, c2      Aspire Z1           AZ1-602           2018/02/02          Contentions (Appendix                       Aspire Z1 Family
                                                                                                                                                        1st Amended Identification of Accused
                                                                      AD), e.g., page 44    2016/08/26            Model Nos.: Z1-611, Z1-621, Z1-622,
                                                                                                                                                        Products, e.g., pages 9
                                                                                                                  Z1-623
                                                                                                                                                        Initial Identification of Accused
                                                                                            2016/06/17            Aspire Z1 Family
                                                                      Final Infringement                                                                Products, e.g., page 6
p5, c2      Aspire Z1           AZ1-612           2018/02/02          Contentions (Appendix                       Aspire Z1 Family
                                                                                                                                                        1st Amended Identification of Accused
                                                                      AD), e.g., page 44    2016/08/26            Model Nos.: Z1-611, Z1-621, Z1-622,
                                                                                                                                                        Products, e.g., pages 9
                                                                                                                  Z1-623
                                                                      Final Infringement
p5, c2      Aspire Z1620        AZ1620            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p5, c2      Aspire Z3100        AZ3100            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p5, c2      Aspire Z3100        AZ3101            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44




                                                                                              50
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 72 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                               Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                         (Citation)
                                                                                              (Date)


                                                                      Final Infringement
p5, c2      Aspire AZ3170       AZ3170            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p5, c2      Aspire Z3171        AZ3171            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p5, c2      Aspire AZ3280       AZ3280            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44
                                                                                                                                                         Initial Identification of Accused
                                                                                            2016/06/17            Aspire Z3 Family
                                                                                                                                                         Products, e.g., page 6
                                                                      Final Infringement
                                                                                                                  Aspire Z3 Family
p5, c2      Aspire Z3-605       AZ3-605           2018/02/02          Contentions (Appendix
                                                                                                                  Model Nos.: AZ3-710, AZ3-715, Z3-      1st Amended Identification of Accused
                                                                      AD), e.g., page 44    2016/08/26
                                                                                                                  105, Z3-115, Z3-601, Z3-610, Z3-613,   Products, e.g., pages 9
                                                                                                                  Z3-615, Z3-700, Z3-705, Z3-711
                                                                      Final Infringement
p5, c2      Aspire Z3620        AZ3620            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p5, c2      Aspire Z3730        AZ3730            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p5, c2      Aspire Z3731        AZ3731            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p5, c2      Aspire Z3751        AZ3751            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p5, c2      Aspire AZ3761       AZ3761            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p5, c2      Aspire Z3770        AZ3770            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44



                                                                                              51
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 73 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                              (Date)


                                                                      Final Infringement
p5, c2      Aspire Z3771        AZ3771            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p5, c2      Aspire Z3772        AZ3772            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p6, c1      Aspire Z3801        AZ3801            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p6, c1      Aspire Z5101        AZ5101            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p6, c1      Aspire Z5700        AZ5700            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p6, c1      Aspire AZ5710       AZ5710            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 44

                                                                      Final Infringement
p6, c1      Aspire Z5751        AZ5751            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 45

                                                                      Final Infringement
p6, c1      Aspire Z5761        AZ5761            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 45

                                                                      Final Infringement
p6, c1      Aspire Z5763        AZ5763            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 45

                                                                      Final Infringement
p6, c1      Aspire Z5771        AZ5771            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 45




                                                                                              52
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 74 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                                Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                          (Citation)
                                                                                              (Date)


                                                                      Final Infringement
p6, c1      Aspire Z5801        AZ5801            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 45
                                                                                                                                                          Initial Identification of Accused
                                                                                            2016/06/17            Aspire ZC Family
                                                                      Final Infringement                                                                  Products, e.g., page 6
p6, c1      Aspire ZC-102       AZC-102           2018/02/02          Contentions (Appendix                       Aspire ZC Family
                                                                                                                                                          1st Amended Identification of Accused
                                                                      AD), e.g., page 45    2016/08/26            Model Nos.: ZC-106, ZC-107, ZC-606,
                                                                                                                                                          Products, e.g., pages 9
                                                                                                                  ZC-610, ZC-700
                                                                                                                                                          Initial Identification of Accused
                                                                                            2016/06/17            Aspire ZC Family
                                                                      Final Infringement                                                                  Products, e.g., page 6
p6, c1      Aspire ZC-605       AZC-605           2018/02/02          Contentions (Appendix                       Aspire ZC Family
                                                                                                                                                          1st Amended Identification of Accused
                                                                      AD), e.g., page 45    2016/08/26            Model Nos.: ZC-106, ZC-107, ZC-606,
                                                                                                                                                          Products, e.g., pages 9
                                                                                                                  ZC-610, ZC-700
                                                                      Final Infringement
p6, c1      Aspire ZS600        AZS600            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 45

                                                                      Final Infringement
p6, c1      Aspire ZS600        AZS600G           2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 45
                                                                                                                  Iconia B1-720, B1-721, Iconia One 7 B1- Initial Identification of Accused
                                                                                              2016/06/17
                                                                                                                  730, and Iconia One 8 B1-820            Products, e.g., page 6
                                                                      Final Infringement                          Iconia, Iconia One 7, and Iconia One 8
p6, c1      Iconia Tab B1-710   B1-710            2018/02/02          Contentions (Appendix                       Families
                                                                                                                                                         1st Amended Identification of Accused
                                                                      AD), e.g., page 53    2016/08/26            Model Nos.: A1-830, B1-720, B1-721,
                                                                                                                                                         Products, e.g., pages 6
                                                                                                                  B1-730, B1-730HD, B1-750, B1-760, B1-
                                                                                                                  760HD, B1-770, B1-820, B1-830
                                                                                                                  Iconia B1-720, B1-721, Iconia One 7 B1- Initial Identification of Accused
                                                                                              2016/06/17
                                                                                                                  730, and Iconia One 8 B1-820            Products, e.g., page 6
                                                                      Final Infringement                          Iconia, Iconia One 7, and Iconia One 8
p6, c1      Iconia One 7        B1-740            2018/02/02          Contentions (Appendix                       Families
                                                                                                                                                         1st Amended Identification of Accused
                                                                      AD), e.g., page 53    2016/08/26            Model Nos.: A1-830, B1-720, B1-721,
                                                                                                                                                         Products, e.g., pages 6
                                                                                                                  B1-730, B1-730HD, B1-750, B1-760, B1-
                                                                                                                  760HD, B1-770, B1-820, B1-830

                                                                      Final Infringement
                                                                                                                  Iconia B1-720, B1-721, Iconia One 7 B1- Initial Identification of Accused
p6, c1      Iconia Tab B1-A71   B1-A71            2018/02/02          Contentions (Appendix 2016/06/17
                                                                                                                  730, and Iconia One 8 B1-820            Products, e.g., page 6
                                                                      AD), e.g., page 53



                                                                                              53
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 75 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                                Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                          (Citation)
                                                                                              (Date)


                                                                      Final Infringement
p6, c1      Aspire C20          C20-720           2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 45

                                                                      Final Infringement
p6, c1      Chromebook C710 C710                  2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 48
                                                                                                                  Chromebook, Chromebook 11 C738T,        Initial Identification of Accused
                                                                                              2016/06/17
                                                                                                                  C720, and Chromebook R11                Products, e.g., page 4
                                                                                                                  Chromebook 11, Chromebook 14,
                                                                      Final Infringement                          Chromebook 15, Chromebook 11 N7,
            Chromebook 11 /
p6, c1                      C730E                 2018/02/02          Contentions (Appendix                       and Chromebook 13 Families
            Chromebook C730                                                                                                                               3rd Amended Identification of
                                                                      AD), e.g., page 48    2017/10/23            Model Nos.: C730, CB3-131, C771T,
                                                                                                                                                          Accused Products, e.g., page 34
                                                                                                                  C771, C730, C735, C740, CB515, CB5-
                                                                                                                  571, CB3-532, CB3-531, CB3-431, C910,
                                                                                                                  C731, CB311, C731T
                                                                      Final Infringement
p6, c1      beTouch E130        E130              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 51
                                                                                                                                                          Initial Identification of Accused
                                                                                              2016/06/17          Aspire E1 Family
                                                                                                                                                          Products, e.g., page 7
                                                                                                                  Aspire E1 Family
                                                                      Final Infringement
                                                                                                                  Model Nos.: E1-410P, E1-410PG, E1-
p6, c1      Aspire E1           E1-431            2018/02/02          Contentions (Appendix
                                                                                                                  430P, E1-430PG, E1-432P, E1-470P, E1- 1st Amended Identification of Accused
                                                                      AD), e.g., page 48    2016/08/26
                                                                                                                  470PG, E1-472P, E1-472PG, E1-510P, Products, e.g., page 7
                                                                                                                  E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                  572PG
                                                                                                                                                        Initial Identification of Accused
                                                                                              2016/06/17          Aspire E1 Family
                                                                                                                                                        Products, e.g., page 7
                                                                                                                  Aspire E1 Family
                                                                      Final Infringement
                                                                                                                  Model Nos.: E1-410P, E1-410PG, E1-
p6, c1      Aspire E1           E1-521            2018/02/02          Contentions (Appendix
                                                                                                                  430P, E1-430PG, E1-432P, E1-470P, E1- 1st Amended Identification of Accused
                                                                      AD), e.g., page 48    2016/08/26
                                                                                                                  470PG, E1-472P, E1-472PG, E1-510P, Products, e.g., page 7
                                                                                                                  E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                  572PG
                                                                                                                                                        Initial Identification of Accused
                                                                                              2016/06/17          Aspire E1 Family
                                                                                                                                                        Products, e.g., page 7




                                                                                              54
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 76 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                              (Date)

                                                                                                                  Aspire E1 Family
                                                                      Final Infringement
                                                                                                                  Model Nos.: E1-410P, E1-410PG, E1-
p6, c1      Aspire E1           E1-530            2018/02/02          Contentions (Appendix
                                                                                                                  430P, E1-430PG, E1-432P, E1-470P, E1- 1st Amended Identification of Accused
                                                                      AD), e.g., page 48    2016/08/26
                                                                                                                  470PG, E1-472P, E1-472PG, E1-510P, Products, e.g., page 7
                                                                                                                  E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                  572PG
                                                                                                                                                        Initial Identification of Accused
                                                                                              2016/06/17          Aspire E1 Family
                                                                                                                                                        Products, e.g., page 7
                                                                                                                  Aspire E1 Family
                                                                      Final Infringement
                                                                                                                  Model Nos.: E1-410P, E1-410PG, E1-
p6, c1      Aspire E1           E1-531            2018/02/02          Contentions (Appendix
                                                                                                                  430P, E1-430PG, E1-432P, E1-470P, E1- 1st Amended Identification of Accused
                                                                      AD), e.g., page 48    2016/08/26
                                                                                                                  470PG, E1-472P, E1-472PG, E1-510P, Products, e.g., page 7
                                                                                                                  E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                  572PG
                                                                                                                                                        Initial Identification of Accused
                                                                                              2016/06/17          Aspire E1 Family
                                                                                                                                                        Products, e.g., page 7
                                                                                                                  Aspire E1 Family
                                                                      Final Infringement
                                                                                                                  Model Nos.: E1-410P, E1-410PG, E1-
p6, c1      Aspire E1           E1-570            2018/02/02          Contentions (Appendix
                                                                                                                  430P, E1-430PG, E1-432P, E1-470P, E1- 1st Amended Identification of Accused
                                                                      AD), e.g., page 48    2016/08/26
                                                                                                                  470PG, E1-472P, E1-472PG, E1-510P, Products, e.g., page 7
                                                                                                                  E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                  572PG
                                                                                                                                                        Initial Identification of Accused
                                                                                              2016/06/17          Aspire E1 Family
                                                                                                                                                        Products, e.g., page 7
                                                                                                                  Aspire E1 Family
                                                                      Final Infringement
                                                                                                                  Model Nos.: E1-410P, E1-410PG, E1-
p6, c1      Aspire E1           E1-571            2018/02/02          Contentions (Appendix
                                                                                                                  430P, E1-430PG, E1-432P, E1-470P, E1- 1st Amended Identification of Accused
                                                                      AD), e.g., page 48    2016/08/26
                                                                                                                  470PG, E1-472P, E1-472PG, E1-510P, Products, e.g., page 7
                                                                                                                  E1-532P, E1-532PG, E1-572P, E1-
                                                                                                                  572PG
                                                                      Final Infringement
p6, c1      Liquid Mini         E310              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 51

                                                                      Final Infringement
p6, c1      Liquid Express      E320              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 51

                                                                      Final Infringement
p6, c1      Liquid E700 / E39   E39               2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 51



                                                                                              55
                                          Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 77 of 91
                                                   ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                             (Date)

                                                                                                                                                       Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                       Products, e.g., page 7
                                                                      Final Infringement                         Aspire E Family
p6, c1      Aspire E / Aspire E5 E5-475           2018/02/02          Contentions (Appendix                      Model Nos.: E5-471P, E5-471PG, E5-
                                                                                                                                                       1st Amended Identification of Accused
                                                                      AD), e.g., page 48    2016/08/26           473T, E5-474T, E5-474TG, E5-511P, E5-
                                                                                                                                                       Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                                                       Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                       Products, e.g., page 7
                                                                                                                 Aspire E Family
                                                                                                                 Model Nos.: E5-471P, E5-471PG, E5-
                                                                                                                                                       1st Amended Identification of Accused
                                                                                             2016/08/26          473T, E5-474T, E5-474TG, E5-511P, E5-
p6, c1      Aspire E / Aspire E5 E5-523G                                                                                                               Products, e.g., page 7
                                                                                                                 531P, E5-532T, E5-571P, E5-571PG, E5-
                                                                                                                 573T, E5-573TG, E5-574T, E5-574TG
                                                                                                                 Aspire E Family
                                                                                                                                                       3rd Amended Identification of
                                                                                             2017/10/23          Model No. E5-523 (without G) listed
                                                                                                                                                       Accused Products, e.g., page 21
                                                                                                                 (among 50+ models)
                                                                                                                                                       Initial Identification of Accused
                                                                                            2016/06/17           Aspire E Family
                                                                      Final Infringement                                                               Products, e.g., page 7
p6, c1      Aspire E / Aspire E5 E5-576           2018/02/02          Contentions (Appendix                      Aspire E Family
                                                                                                                                                      3rd Amended Identification of
                                                                      AD), e.g., page 48    2017/10/23           Model No. E5-576G listed (among 50+
                                                                                                                                                      Accused Products, e.g., page 21
                                                                                                                 models)
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire E Family
                                                                                                                                                      Products, e.g., page 7
p6, c1      Aspire E / Aspire E5 E5-772G                                                                         Aspire E Family
                                                                                                                                                      3rd Amended Identification of
                                                                                             2017/10/23          Model No. E5-772 (without G) listed
                                                                                                                                                      Accused Products, e.g., page 21
                                                                                                                 (among 50+ models)
                                                                                                                                                      Initial Identification of Accused
p6, c1                                                                                      2016/06/17           Aspire E Family
                                                                      Final Infringement                                                              Products, e.g., page 7
            Aspire E / Aspire E5 E5-774           2018/02/02          Contentions (Appendix                      Aspire E Family
                                                                                                                                                      3rd Amended Identification of
                                                                      AD), e.g., page 48    2017/10/23           Model No. E5-774G listed (among 50+
                                                                                                                                                      Accused Products, e.g., page 21
                                                                                                                 models)
                                                                                                                 Aspire ES Family
                                                                                                                 Model Nos.: ES1-512, ES1-572, ES1-
                                                                      Final Infringement
                                                                                                                 533, ES1-521, ES1-520, ES1-522, ES1- 3rd Amended Identification of
p6, c1      Aspire ES           ES1-432           2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                 331, ES1-431, ES1-531, ES1-531, ES1- Accused Products, e.g., page 25-26
                                                                      AD), e.g., page 48
                                                                                                                 131, ES1-421, ES1-420, ES1-422, ES1-
                                                                                                                 731, ES1-731G




                                                                                             56
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 78 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                               Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                         (Citation)
                                                                                              (Date)

                                                                                                                  Aspire ES Family
                                                                                                                  Model Nos.: ES1-512, ES1-572, ES1-
                                                                      Final Infringement
                                                                                                                  533, ES1-521, ES1-520, ES1-522, ES1-   3rd Amended Identification of
p6, c1      Aspire ES           ES1-571           2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  331, ES1-431, ES1-531, ES1-531, ES1-   Accused Products, e.g., page 25-26
                                                                      AD), e.g., page 48
                                                                                                                  131, ES1-421, ES1-420, ES1-422, ES1-
                                                                                                                  731, ES1-731G
                                                                      Final Infringement
p6, c1      Extensa EX5430      EX5430            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 48
                                                                                                                                                         Initial Identification of Accused
                                                                                              2016/06/17          Aspire F Family
                                                                                                                                                         Products, e.g., page 7
                                                                      Final Infringement                          Aspire F Family                        1st Amended Identification of Accused
                                                                                            2016/08/26
p6, c1      Aspire F / Aspire F5 F5-573T          2018/02/02          Contentions (Appendix                       Model Nos.: F5-571T                    Products, e.g., page 7
                                                                      AD), e.g., page 48                          Aspire F Family
                                                                                                                                                         3rd Amended Identification of
                                                                                            2017/10/23            Model Nos.: F5-571T, F5-572, F5-573,
                                                                                                                                                         Accused Products, e.g., page 21
                                                                                                                  F5-573G
                                                                      Final Infringement
p6, c2      Predator 17         G5-793            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 48

                                                                      Final Infringement
p6, c2      Predator 15         G9-591            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 48

                                                                      Final Infringement
p6, c2      Predator 15         G9-592            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 48

                                                                      Final Infringement
p6, c2      Predator 15         G9-593            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 49

                                                                      Final Infringement
p6, c2      Predator 15         G9-791            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 49

                                                                      Final Infringement
p6, c2      Predator 17         G9-792            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 49




                                                                                              57
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 79 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                              (Date)


                                                                      Final Infringement
p6, c2      Predator 17         G9-793            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 49

                                                                      Final Infringement
p6, c2      Predator 17         GX-791            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 49

                                                                      Final Infringement
p6, c2      Predator 17 X       GX-792            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 49

                                                                      Final Infringement
            Aspire Timeline U                                                                                     Aspire M5 Family                     3rd Amended Identification of
p6, c2                          M5-481PT          2018/02/02          Contentions (Appendix 2017/10/23
            M5                                                                                                    Model Nos.: M5-582PT, M5-583P        Accused Products, e.g., page 12
                                                                      AD), e.g., page 49

                                                                      Final Infringement
            Aspire Timeline U                                                                                     Aspire M5 Family                     3rd Amended Identification of
p6, c2                          M5-481T           2018/02/02          Contentions (Appendix 2017/10/23
            M5                                                                                                    Model Nos.: M5-582PT, M5-583P        Accused Products, e.g., page 12
                                                                      AD), e.g., page 49

                                                                      Final Infringement
            Aspire Timeline U                                                                                     Aspire M5 Family                     3rd Amended Identification of
p6, c2                          M5-481TG          2018/02/02          Contentions (Appendix 2017/10/23
            M5                                                                                                    Model Nos.: M5-582PT, M5-583P        Accused Products, e.g., page 12
                                                                      AD), e.g., page 49

                                                                      Final Infringement
p6, c2      Aspire P3           P3-131            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 49

                                                                      Final Infringement
p6, c2      Aspire P3           P3-171            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 49

                                                                      Final Infringement
p6, c2      Liquid E / S100     S100              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 52
                                                                                                                                                       Initial Identification of Accused
                                                                      Final Infringement    2016/06/17            Acer One 10
                                                                                                                                                       Products, e.g., page 6
p6, c2      One 10              S1002             2018/02/02          Contentions (Appendix
                                                                                                                  Acer One 10                          3rd Amended Identification of
                                                                      AD), e.g., page 1     2017/10/23
                                                                                                                  Model No.: S1003                     Accused Products, e.g., page 13
                                                                                                                                                       Initial Identification of Accused
                                                                      Final Infringement    2016/06/17            Acer One 10
                                                                                                                                                       Products, e.g., page 6
p6, c2      Acer One 10         S1002P            2018/02/02          Contentions (Appendix


                                                                                              58
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 80 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                              (Date)
p6, c2      Acer One 10         S1002P            2018/02/02          Contentions (Appendix
                                                                                                                  Acer One 10                          3rd Amended Identification of
                                                                      AD), e.g., page 49    2017/10/23
                                                                                                                  Model No.: S1003                     Accused Products, e.g., page 13
                                                                      Final Infringement
p6, c2      Liquid Metal / S120 S120              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 52

                                                                      Final Infringement
p6, c2      Iconia Smart / S300 S300              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 52

                                                                      Final Infringement
                                                                                                                  Aspire S3 Family                     1st Amended Identification of Accused
p6, c2      Aspire S3           S3-371            2018/02/02          Contentions (Appendix 2016/08/26
                                                                                                                  Model Nos.: S3-392, S3-392G          Products, e.g., page 8
                                                                      AD), e.g., page 50

                                                                      Final Infringement
                                                                                                                  Aspire S3 Family                     1st Amended Identification of Accused
p6, c2      Aspire S3           S3-391            2018/02/02          Contentions (Appendix 2016/08/26
                                                                                                                  Model Nos.: S3-392, S3-392G          Products, e.g., page 8
                                                                      AD), e.g., page 50

                                                                      Final Infringement
                                                                                                                  Aspire S3 Family                     1st Amended Identification of Accused
p6, c2      Aspire S5           S5-391            2018/02/02          Contentions (Appendix 2016/08/26
                                                                                                                  Model Nos.: S3-392, S3-392G          Products, e.g., page 8
                                                                      AD), e.g., page 50
                                                                                                                                                       Initial Identification of Accused
                                                                      Final Infringement    2016/06/17            Aspire S7 Family
                                                                                                                                                       Products, e.g., page 7
p6, c2      Aspire S7           S7-191            2018/02/02          Contentions (Appendix
                                                                                                                  Aspire S7 Family                     1st Amended Identification of Accused
                                                                      AD), e.g., page 50    2016/08/26
                                                                                                                  Model Nos.: S7-391, S7-392, S7-393   Products, e.g., page 8
                                                                      Final Infringement
                                                                                                                  Aspire Switch 10 and Aspire Switch   Initial Identification of Accused
p6, c2      Switch One 10       SW1-011           2018/02/02          Contentions (Appendix 2016/06/17
                                                                                                                  10E                                  Products, e.g., page 6
                                                                      AD), e.g., page 50

                                                                      Final Infringement
            TravelMate
p6, c2                          TM5530            2018/02/02          Contentions (Appendix
            TM5530
                                                                      AD), e.g., page 50

                                                                      Final Infringement
p6, c2      TravelMate B        TMB113-E          2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 50

                                                                      Final Infringement
p6, c2      TravelMate B        TMB113-M          2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 50



                                                                                              59
                                      Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 81 of 91
                                               ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                              (Date)


                                                                      Final Infringement
p6, c2      TravelMate B        TMB115-M          2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 50

                                                                      Final Infringement
p6, c2      TravelMate B        TMB115-MP         2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 50

                                                                      Final Infringement
p6, c2      TravelMate B        TMB116-M          2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 50

                                                                      Final Infringement
p6, c2      TravelMate B        TMB116-MP         2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 50

                                                                      Final Infringement
p6, c2      TravelMate B        TMB117-MP         2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 50

                                                                      Final Infringement
                                                                                                                  TravelMate P2 Family             2nd Amended Identification of
p6, c2      TravelMate P2       TMP243-M          2018/02/02          Contentions (Appendix 2017/01/09
                                                                                                                  Model Nos.: TMP245-MP, TMP255-MP Accused Products, e.g., page 11
                                                                      AD), e.g., page 50

                                                                      Final Infringement
                                                                                                                  TravelMate P2 Family             2nd Amended Identification of
p6, c2      TravelMate P2       TMP246-M          2018/02/02          Contentions (Appendix 2017/01/09
                                                                                                                  Model Nos.: TMP245-MP, TMP255-MP Accused Products, e.g., page 11
                                                                      AD), e.g., page 50

                                                                      Final Infringement
            Travelmate                                                                                            TravelMate P2 Family             2nd Amended Identification of
p6, c2                          TMP253            2018/02/02          Contentions (Appendix 2017/01/09
            TMP253-E                                                                                              Model Nos.: TMP245-MP, TMP255-MP Accused Products, e.g., page 11
                                                                      AD), e.g., page 50

                                                                      Final Infringement
                                                                                                                  TravelMate P2 Family             2nd Amended Identification of
p6, c2      TravelMate P2       TMP253-M          2018/02/02          Contentions (Appendix 2017/01/09
                                                                                                                  Model Nos.: TMP245-MP, TMP255-MP Accused Products, e.g., page 11
                                                                      AD), e.g., page 50
                                                                                                                  TravelMate P6 Family
                                                                      Final Infringement
                                                                                                                  Model Nos.: TMP645-MG, TMP645-S, 3rd Amended Identification of
p6, c2      TravelMate P6       TMP633-M          2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  TMP658-MG, TMP658-M, TMP648-     Accused Products, e.g., page 24
                                                                      AD), e.g., page 50
                                                                                                                  MG, TMP648-M




                                                                                              60
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 82 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)

                                                                                                                 TravelMate P6 Family
                                                                      Final Infringement
                                                                                                                 Model Nos.: TMP645-MG, TMP645-S,     3rd Amended Identification of
p6, c2      TravelMate P6       TMP633-V          2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                 TMP658-MG, TMP658-M, TMP648-         Accused Products, e.g., page 24
                                                                      AD), e.g., page 50
                                                                                                                 MG, TMP648-M
                                                                                                                 TravelMate P6 Family
                                                                      Final Infringement
                                                                                                                 Model Nos.: TMP645-MG, TMP645-S,     3rd Amended Identification of
p7, c1      TravelMate P6       TMP643-M          2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                 TMP658-MG, TMP658-M, TMP648-         Accused Products, e.g., page 24
                                                                      AD), e.g., page 50
                                                                                                                 MG, TMP648-M
                                                                                                                 TravelMate P6 Family
                                                                      Final Infringement
                                                                                                                 Model Nos.: TMP645-MG, TMP645-S,     3rd Amended Identification of
p7, c1      TravelMate P6       TMP643-V          2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                 TMP658-MG, TMP658-M, TMP648-         Accused Products, e.g., page 24
                                                                      AD), e.g., page 50
                                                                                                                 MG, TMP648-M
                                                                                                                 TravelMate P6 Family
                                                                      Final Infringement
                                                                                                                 Model Nos.: TMP645-MG, TMP645-S,     3rd Amended Identification of
p7, c1      TravelMate P6       TMP653-M          2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                 TMP658-MG, TMP658-M, TMP648-         Accused Products, e.g., page 24
                                                                      AD), e.g., page 50
                                                                                                                 MG, TMP648-M
                                                                                                                 TravelMate P6 Family
                                                                      Final Infringement
                                                                                                                 Model Nos.: TMP645-MG, TMP645-S,     3rd Amended Identification of
p7, c1      TravelMate P6       TMP653-V          2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                 TMP658-MG, TMP658-M, TMP648-         Accused Products, e.g., page 24
                                                                      AD), e.g., page 50
                                                                                                                 MG, TMP648-M
                                                                      Final Infringement                         TravelMate X3 Family
                                                                                                                                                   3rd Amended Identification of
p7, c1      TravelMate X        TMX313-M          2018/02/02          Contentions (Appendix 2017/10/23           Model Nos.: TMX349-M, TMX-349-G2-
                                                                                                                                                   Accused Products, e.g., page 24
                                                                      AD), e.g., page 50                         M
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                      Final Infringement                         Aspire V Family
p7, c1      Aspire V3-471       V3-471            2018/02/02          Contentions (Appendix                      Model Nos.: V3-111P, V3-112P, V3-
                                                                                                                                                      1st Amended Identification of Accused
                                                                      AD), e.g., page 50    2016/08/26           472P, V3-472PG, V3-572P, V3-572PG,
                                                                                                                                                      Products, e.g., page 8
                                                                                                                 V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                 575TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                      Final Infringement                         Aspire V Family
p7, c1      Aspire V3-471       V3-471G           2018/02/02          Contentions (Appendix                      Model Nos.: V3-111P, V3-112P, V3-
                                                                                                                                                      1st Amended Identification of Accused
                                                                      AD), e.g., page 50    2016/08/26           472P, V3-472PG, V3-572P, V3-572PG,
                                                                                                                                                      Products, e.g., page 8
                                                                                                                 V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                 575TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7




                                                                                             61
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 83 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)

                                                                      Final Infringement                         Aspire V Family
p7, c1      Aspire V3-551       V3-551            2018/02/02          Contentions (Appendix                      Model Nos.: V3-111P, V3-112P, V3-
                                                                                                                                                      1st Amended Identification of Accused
                                                                      AD), e.g., page 50    2016/08/26           472P, V3-472PG, V3-572P, V3-572PG,
                                                                                                                                                      Products, e.g., page 8
                                                                                                                 V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                 575TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                      Final Infringement                         Aspire V Family
p7, c1      Aspire V3-551       V3-551G           2018/02/02          Contentions (Appendix                      Model Nos.: V3-111P, V3-112P, V3-
                                                                                                                                                      1st Amended Identification of Accused
                                                                      AD), e.g., page 50    2016/08/26           472P, V3-472PG, V3-572P, V3-572PG,
                                                                                                                                                      Products, e.g., page 8
                                                                                                                 V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                 575TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                      Final Infringement                         Aspire V Family
p7, c1      Aspire V3-731       V3-731            2018/02/02          Contentions (Appendix                      Model Nos.: V3-111P, V3-112P, V3-
                                                                                                                                                      1st Amended Identification of Accused
                                                                      AD), e.g., page 51    2016/08/26           472P, V3-472PG, V3-572P, V3-572PG,
                                                                                                                                                      Products, e.g., page 8
                                                                                                                 V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                 575TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                      Final Infringement                         Aspire V Family
p7, c1      Aspire V3-771       V3-771            2018/02/02          Contentions (Appendix                      Model Nos.: V3-111P, V3-112P, V3-
                                                                                                                                                      1st Amended Identification of Accused
                                                                      AD), e.g., page 51    2016/08/26           472P, V3-472PG, V3-572P, V3-572PG,
                                                                                                                                                      Products, e.g., page 8
                                                                                                                 V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                 575TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                      Final Infringement                         Aspire V Family
p7, c1      Aspire V3-771       V3-771G           2018/02/02          Contentions (Appendix                      Model Nos.: V3-111P, V3-112P, V3-
                                                                                                                                                      1st Amended Identification of Accused
                                                                      AD), e.g., page 51    2016/08/26           472P, V3-472PG, V3-572P, V3-572PG,
                                                                                                                                                      Products, e.g., page 8
                                                                                                                 V3-574T, V3-574TG, V3-575T, V3-
                                                                                                                 575TG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7




                                                                                             62
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 84 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)


                                                                                                                 Aspire V5 Family
                                                                      Final Infringement                         Model Nos.: EC5-571P, EC5-571PG, V5-
p7, c1      Aspire V5-121       V5-121            2018/02/02          Contentions (Appendix                      122P, V5-132P, V5-431P, V5-432PG, V5-
                                                                                                                                                       1st Amended Identification of Accused
                                                                      AD), e.g., page 51    2016/08/26           452PG, V5-471P, V5-471PG, V5-472P,
                                                                                                                                                       Products, e.g., page 8-9
                                                                                                                 V5-472PG, V5-473PG, V5-552P, V5-
                                                                                                                 552PG, V5-561P, V5-561PG, V5-572P,
                                                                                                                 V5-572PG, V5-573P, V5-573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V5 Family
                                                                      Final Infringement                         Model Nos.: EC5-571P, EC5-571PG, V5-
p7, c1      Aspire V5-131       V5-131            2018/02/02          Contentions (Appendix                      122P, V5-132P, V5-431P, V5-432PG, V5-
                                                                                                                                                       1st Amended Identification of Accused
                                                                      AD), e.g., page 51    2016/08/26           452PG, V5-471P, V5-471PG, V5-472P,
                                                                                                                                                       Products, e.g., page 8-9
                                                                                                                 V5-472PG, V5-473PG, V5-552P, V5-
                                                                                                                 552PG, V5-561P, V5-561PG, V5-572P,
                                                                                                                 V5-572PG, V5-573P, V5-573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V5 Family
                                                                      Final Infringement                         Model Nos.: EC5-571P, EC5-571PG, V5-
p7, c1      Aspire V5-171       V5-171            2018/02/02          Contentions (Appendix                      122P, V5-132P, V5-431P, V5-432PG, V5-
                                                                                                                                                       1st Amended Identification of Accused
                                                                      AD), e.g., page 51    2016/08/26           452PG, V5-471P, V5-471PG, V5-472P,
                                                                                                                                                       Products, e.g., page 8-9
                                                                                                                 V5-472PG, V5-473PG, V5-552P, V5-
                                                                                                                 552PG, V5-561P, V5-561PG, V5-572P,
                                                                                                                 V5-572PG, V5-573P, V5-573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V5 Family
                                                                      Final Infringement                         Model Nos.: EC5-571P, EC5-571PG, V5-
p7, c1      Aspire V5-531       V5-531            2018/02/02          Contentions (Appendix                      122P, V5-132P, V5-431P, V5-432PG, V5-
                                                                                                                                                       1st Amended Identification of Accused
                                                                      AD), e.g., page 50    2016/08/26           452PG, V5-471P, V5-471PG, V5-472P,
                                                                                                                                                       Products, e.g., page 8-9
                                                                                                                 V5-472PG, V5-473PG, V5-552P, V5-
                                                                                                                 552PG, V5-561P, V5-561PG, V5-572P,
                                                                                                                 V5-572PG, V5-573P, V5-573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7




                                                                                             63
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 85 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)


                                                                                                                 Aspire V5 Family
                                                                      Final Infringement                         Model Nos.: EC5-571P, EC5-571PG, V5-
p7, c1      Aspire V5-531       V5-531P           2018/02/02          Contentions (Appendix                      122P, V5-132P, V5-431P, V5-432PG, V5-
                                                                                                                                                       1st Amended Identification of Accused
                                                                      AD), e.g., page 51    2016/08/26           452PG, V5-471P, V5-471PG, V5-472P,
                                                                                                                                                       Products, e.g., page 8-9
                                                                                                                 V5-472PG, V5-473PG, V5-552P, V5-
                                                                                                                 552PG, V5-561P, V5-561PG, V5-572P,
                                                                                                                 V5-572PG, V5-573P, V5-573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V5 Family
                                                                      Final Infringement                         Model Nos.: EC5-571P, EC5-571PG, V5-
p7, c1      Aspire V5-551       V5-551            2018/02/02          Contentions (Appendix                      122P, V5-132P, V5-431P, V5-432PG, V5-
                                                                                                                                                       1st Amended Identification of Accused
                                                                      AD), e.g., page 51    2016/08/26           452PG, V5-471P, V5-471PG, V5-472P,
                                                                                                                                                       Products, e.g., page 8-9
                                                                                                                 V5-472PG, V5-473PG, V5-552P, V5-
                                                                                                                 552PG, V5-561P, V5-561PG, V5-572P,
                                                                                                                 V5-572PG, V5-573P, V5-573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V5 Family
                                                                      Final Infringement                         Model Nos.: EC5-571P, EC5-571PG, V5-
p7, c1      Aspire V5-571       V5-571            2018/02/02          Contentions (Appendix                      122P, V5-132P, V5-431P, V5-432PG, V5-
                                                                                                                                                       1st Amended Identification of Accused
                                                                      AD), e.g., page 51    2016/08/26           452PG, V5-471P, V5-471PG, V5-472P,
                                                                                                                                                       Products, e.g., page 8-9
                                                                                                                 V5-472PG, V5-473PG, V5-552P, V5-
                                                                                                                 552PG, V5-561P, V5-561PG, V5-572P,
                                                                                                                 V5-572PG, V5-573P, V5-573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7
                                                                                                                 Aspire V5 Family
                                                                      Final Infringement                         Model Nos.: EC5-571P, EC5-571PG, V5-
p7, c1      Aspire V5-571       V5-571P           2018/02/02          Contentions (Appendix                      122P, V5-132P, V5-431P, V5-432PG, V5-
                                                                                                                                                       1st Amended Identification of Accused
                                                                      AD), e.g., page 51    2016/08/26           452PG, V5-471P, V5-471PG, V5-472P,
                                                                                                                                                       Products, e.g., page 8-9
                                                                                                                 V5-472PG, V5-473PG, V5-552P, V5-
                                                                                                                 552PG, V5-561P, V5-561PG, V5-572P,
                                                                                                                 V5-572PG, V5-573P, V5-573PG
                                                                                                                                                      Initial Identification of Accused
                                                                                             2016/06/17          Aspire V Family
                                                                                                                                                      Products, e.g., page 7




                                                                                             64
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 86 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                             Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                            Family /Family Members Identified
                                                                                             Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                      (Citation)
                                                                                             (Date)


                                                                                                                 Aspire V5 Family
                                                                      Final Infringement                         Model Nos.: EC5-571P, EC5-571PG, V5-
p7, c1      Aspire V5-571       V5-571PG          2018/02/02          Contentions (Appendix                      122P, V5-132P, V5-431P, V5-432PG, V5-
                                                                                                                                                       1st Amended Identification of Accused
                                                                      AD), e.g., page 51    2016/08/26           452PG, V5-471P, V5-471PG, V5-472P,
                                                                                                                                                       Products, e.g., page 8-9
                                                                                                                 V5-472PG, V5-473PG, V5-552P, V5-
                                                                                                                 552PG, V5-561P, V5-561PG, V5-572P,
                                                                                                                 V5-572PG, V5-573P, V5-573PG

                                                                      Final Infringement
                                                                                                                 Veriton Z Family                     3rd Amended Identification of
p7, c1      Veriton Z           VZ2610G           2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                 Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 45

                                                                      Final Infringement
                                                                                                                 Veriton Z Family                     3rd Amended Identification of
p7, c1      Veriton Z           VZ2620G           2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                 Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 45

                                                                      Final Infringement
                                                                                                                 Veriton Z Family                     3rd Amended Identification of
p7, c1      Veriton Z           VZ2621G           2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                 Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 45

                                                                      Final Infringement
                                                                                                                 Veriton Z Family                     3rd Amended Identification of
p7, c1      Veriton Z           VZ2640G           2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                 Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 45

                                                                      Final Infringement
                                                                                                                 Veriton Z Family                     3rd Amended Identification of
p7, c1      Veriton Z           VZ2650G           2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                 Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 45

                                                                      Final Infringement
                                                                                                                 Veriton Z Family                     3rd Amended Identification of
p7, c1      Veriton Z           VZ2660G           2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                 Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 45

                                                                      Final Infringement
                                                                                                                 Veriton Z Family                     3rd Amended Identification of
p7, c1      Veriton Z           VZ290G            2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                 Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 45

                                                                      Final Infringement
                                                                                                                 Veriton Z Family                     3rd Amended Identification of
p7, c1      Veriton Z           VZ291G            2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                 Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 45




                                                                                             65
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 87 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                              (Date)


                                                                      Final Infringement
                                                                                                                  Veriton Z Family                     3rd Amended Identification of
p7, c1      Veriton Z           VZ410G            2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 45

                                                                      Final Infringement
                                                                                                                  Veriton Z Family                     3rd Amended Identification of
p7, c1      Veriton Z           VZ411G            2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 45

                                                                      Final Infringement
                                                                                                                  Veriton Z Family                     3rd Amended Identification of
p7, c1      Veriton Z           VZ431             2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 45

                                                                      Final Infringement
                                                                                                                  Veriton Z Family                     3rd Amended Identification of
p7, c1      Veriton Z           VZ431G            2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 45

                                                                      Final Infringement
                                                                                                                  Veriton Z Family                     3rd Amended Identification of
p7, c1      Veriton Z           VZ4620G           2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 45

                                                                      Final Infringement
                                                                                                                  Veriton Z Family                     3rd Amended Identification of
p7, c1      Veriton Z           VZ4621G           2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 45

                                                                      Final Infringement
                                                                                                                  Veriton Z Family                     3rd Amended Identification of
p7, c1      Veriton Z           VZ4630G           2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 45

                                                                      Final Infringement
                                                                                                                  Veriton Z Family                     3rd Amended Identification of
p7, c1      Veriton Z           VZ4810G           2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 45

                                                                      Final Infringement
                                                                                                                  Veriton Z Family                     3rd Amended Identification of
p7, c1      Veriton VZ6820G     VZ6820G           2018/02/02          Contentions (Appendix 2017/10/23
                                                                                                                  Model Nos.: VZ4820G, VZ4640G         Accused Products, e.g., page 25
                                                                      AD), e.g., page 45

                                                                      Final Infringement
p7, c2      Iconia W3-810       W3-810            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 53




                                                                                              66
                                       Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 88 of 91
                                                ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                              (Date)


                                                                      Final Infringement
p7, c2      Iconia W3-810       W3-810P           2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 53

                                                                      Final Infringement
p7, c2      Iconia W4-820       W4-820            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 51

                                                                      Final Infringement
p7, c2      Iconia W4-820P      W4-820P           2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 51

                                                                      Final Infringement
p7, c2      Iconia W4-821       W4-821            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 51

                                                                      Final Infringement
p7, c2      Iconia W4-821P      W4-821P           2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 51

                                                                      Final Infringement
p7, c2      ICONIA_Tab_W500 W500                  2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 49

                                                                      Final Infringement
            ICONIA_Tab_W500
p7, c2                      W500P                 2018/02/02          Contentions (Appendix
            P
                                                                      AD), e.g., page 49

                                                                      Final Infringement
p7, c2      ICONIA_Tab_W501 W501                  2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 49

                                                                      Final Infringement
            ICONIA_Tab_W501
p7, c2                      W501P                 2018/02/02          Contentions (Appendix
            P
                                                                      AD), e.g., page 49

                                                                      Final Infringement
p7, c2      Iconia W510         W510              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 49




                                                                                              67
                                        Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 89 of 91
                                                 ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                              (Date)


                                                                      Final Infringement
p7, c2      Iconia W510         W510L             2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 53

                                                                      Final Infringement
p7, c2      ICONIA_W511         W511              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 49

                                                                      Final Infringement
p7, c2      ICONIA_W511P        W511P             2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 49

                                                                      Final Infringement
p7, c2      Iconia W700         W700              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 49

                                                                      Final Infringement
p7, c2      Iconia W701         W701              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 53

                                                                      Final Infringement
p7, c2                          W710              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 53

                                                                      Final Infringement
p7, c2      LIQUID Z200         Z200              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 52

                                                                      Final Infringement
p7, c2      LIQUID Z500         Z500              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 52

                                                                      Final Infringement
p7, c2      LIQUID Z520         Z520              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 52

                                                                      Final Infringement
p7, c2      Liquid Z530         Z530              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 52




                                                                                              68
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 90 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                              (Date)


                                                                      Final Infringement
p7, c2      Liquid Z630         Z630              2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 52

                                                                      Final Infringement
p7, c2      Gateway ZX4250      ZX4250            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 46

                                                                      Final Infringement
p7, c2      Gateway ZX4250      ZX4250G           2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 46

                                                                      Final Infringement
p7, c2      Gateway ZX4300      ZX4300            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 46

                                                                      Final Infringement
p7, c2      Gateway ZX4351      ZX4351            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 46

                                                                      Final Infringement
p7, c2      Gateway ZX4451      ZX4451            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 46

                                                                      Final Infringement
p7, c2      Gateway ZX4665      ZX4665            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 47

                                                                      Final Infringement
p7, c2      Gateway ZX4665      ZX4665G           2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 47

                                                                      Final Infringement
p7, c2      Gateway ZX4931      ZX4931            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 47

                                                                      Final Infringement
p7, c2      Gateway ZX4951      ZX4951            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 47




                                                                                              69
                                         Case 4:18-cv-01885-HSG Document 531-6 Filed 11/01/18 Page 91 of 91
                                                  ANALYSIS OF ACER ACCUSED PRODUCT DISPUTE


                                                                                              Family / Family
McBrayer Accused Product        Accused Product   Expressly           Expressly Identified                                                             Family /Family Members Identified
                                                                                              Member Identified   Family / Family Members Identified
Letter (Cite) (External Name)   (Internal Name)   Identified (Date)   (Citation)                                                                       (Citation)
                                                                                              (Date)


                                                                      Final Infringement
p7, c2      Gateway ZX4970      ZX4970            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 47

                                                                      Final Infringement
p7, c2      Gateway ZX4970      ZX4970G           2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 47

                                                                      Final Infringement
p7, c2      Gateway ZX4970      ZX4971            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 47

                                                                      Final Infringement
p7, c2      Gateway ZX4970      ZX4971G           2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 47

                                                                      Final Infringement
p7, c2      Gateway ZX6951      ZX6951            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 47

                                                                      Final Infringement
p7, c2      Gateway ZX6961      ZX6961            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 47

                                                                      Final Infringement
p7, c2      Gateway ZX6970      ZX6970            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 47

                                                                      Final Infringement
p7, c2      Gateway ZX6971      ZX6971            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 47

                                                                      Final Infringement
p8, c1      Gateway ZX6980      ZX6980            2018/02/02          Contentions (Appendix
                                                                      AD), e.g., page 47




                                                                                              70
